

116 S2297 RS: Coast Guard Authorization Act of 2019
U.S. Senate
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 226116th CONGRESS1st SessionS. 2297IN THE SENATE OF THE UNITED STATESJuly 25, 2019Mr. Sullivan (for himself, Mr. Wicker, Ms. Cantwell, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationSeptember 26, 2019Reported by Mr. Wicker, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo authorize appropriations for the Coast Guard, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Coast Guard Authorization Act of 2019. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Definition.
					TITLE I—Authorizations
					Sec. 101. Authorizations of appropriations.
					Sec. 102. Authorized levels of military strength and training.
					Sec. 103. Vessel safety standards.
					Sec. 104. Availability of amounts for acquisition of additional National Security Cutter.
					Sec. 105. Procurement authority for polar security cutters.
					TITLE II—Coast Guard
					Subtitle A—Military Personnel Matters
					Sec. 201. Authority for officers to opt out of promotion board consideration.
					Sec. 202. Temporary promotion authority for officers in certain grades with critical skills.
					Sec. 203. Grade on retirement.
					Sec. 204. Career intermission program.
					Sec. 205. Direct commissioning authority for individuals with critical skills.
					Sec. 206. Renewal of temporary early retirement authority.
					Sec. 207. Strategy on leadership of the Coast Guard.
					Sec. 208. Support of women serving in the Coast Guard.
					Sec. 209. Policy on expedited transfer of members of the Coast Guard in cases of sexual assault of
			 dependents of members.
					Sec. 210. Due process protections for investigations, disciplinary actions, and sanctions under
			 Coast Guard Academy policy on sexual harassment and sexual violence.
					Sec. 211. Consideration by Board of Visitors of the Coast Guard Academy of the state of diversity
			 and inclusion at the Coast Guard Academy.
					Subtitle B—Organization and Management Matters
					Sec. 221. Continuation of Coast Guard pay during lapse in appropriations.
					Sec. 222. Authority to enter into agreements with National Coast Guard Museum Association.
					Sec. 223. Research projects; transactions other than contracts and grants.
					Sec. 224. Support of elementary and secondary education in science, mathematics, and technology.
					Sec. 225. Limitations on claims.
					Sec. 226. Acquisition workforce authorities.
					Sec. 227. Resolution by Chief Acquisition Officer of acquisition disputes elevated to the Officer.
					Sec. 228. Vessel conversion, alteration, and repair projects.
					Sec. 229. Coast Guard Housing Fund.
					Sec. 230. Operation and sustainment costs in major long-term acquisition plans.
					Sec. 231. Port, harbor, and coastal facility security.
					Sec. 232. Access to resources during creosote-related building closures at Coast Guard Base
			 Seattle, Washington.
					Sec. 233. Southern resident orca conservation and enforcement.
					Sec. 234. Briefing on policy on issuance of warrants and subpoenas and whistleblower protections by
			 agents of the Coast Guard Investigative Service.
					Sec. 234. Sense of Congress and report on implementation of policy on issuance of warrants and
			 subpoenas and whistleblower protections by agents of the Coast Guard
			 Investigative Service.
					Sec. 235. Procurement authority for heavy Great Lakes Icebreaker.
					Sec. 236. Consideration of impact of Hurricane Michael in modification of construction contracts
			 for Offshore Patrol Cutters.
					Sec. 237. Inspector General report on access to Equal Opportunity Advisors and Equal Employment
			 Opportunity Specialists.
					Subtitle C—Access to Child Care for Coast Guard Families
					Sec. 241. Report on child care and school age care assistance for qualified families.
					Sec. 242. Review of family support services website and online tracking system.
					Sec. 243. Study and survey on Coast Guard child care needs.
					Sec. 244.  Pilot program to expand access to child care.
					Sec. 245. Improvements to Coast Guard-owned family housing.
					Sec. 246. Briefing on transfer of family child care provider qualifications and certifications.
					Sec. 247. Employees of Coast Guard child development centers.
					Sec. 248. Inspections of Coast Guard child development centers and family child care providers.
					Sec. 249. Expanding opportunities for family child care.
					Sec. 250. Definitions.
					Subtitle D—Reports
					Sec. 261. Modifications of certain reporting requirements.
					Sec. 262. Report on cybersecurity workforce.
					Sec. 263. Report on navigation and bridge resource management.
					Sec. 264. Report on the Arctic capabilities of the Armed Forces.
					Sec. 265. Report on Arctic search and rescue.
					Sec. 266. Report on helicopter life cycle support and recapitalization.
					Sec. 267. Report on response to racial discrimination at the Coast Guard Academy.
					Sec. 268. Report on Coast Guard response capabilities for cyber incidents on vessels entering ports
			 or waters of the United States.
					Sec. 269. Study and report on Coast Guard interdiction of illicit drugs in the transit zones.
					Sec. 270. Report on effects of extreme weather and related events on the Coast Guard.
					Sec. 271. Comptroller General of the United States report on Certificate of Compliance inspection
			 program with respect to vessels that carry bulk liquified gases as cargo
			 and liquefied natural gas tank vessels.
					Sec. 272. Comptroller General of the United States review and report on the Coast Guard’s
			 International Port Security Program.
					Sec. 273. Comptroller General of the United States review and report on the surge capacity of the
			 Coast Guard.
					Sec. 274. Comptroller General of the United States review and report on the marine inspections
			 program of the Coast Guard.
					Sec. 275. Comptroller General of the United States review and report on the information technology
			 program of the Coast Guard.
					Sec. 276. Comptroller General of the United States study and report on access to health care by
			 members of the Coast Guard and dependents.
					Sec. 277. Comptroller General of the United States study and report on medical staffing standards
			 and needs for the Coast Guard.
					Sec. 278. Comptroller General of the United States study and report on vertical evacuation for
			 tsunamis at Coast Guard Station Grays Harbor, Washington.
					Subtitle E—Other Matters
					Sec. 291. Technical corrections.
					TITLE III—Maritime
					Sec. 301. Electronic charts; equivalency.
					Sec. 302. Common appropriation structure.
					Sec. 303. Alternate safety compliance program exception for certain vessels.
					Sec. 304. License exemptions; repeal of obsolete provisions.
					Sec. 305. Small passenger vessels and uninspected passenger vessels.
					Sec. 306. National Offshore Safety Advisory Committee; representation.
					Sec. 307. National Maritime Transportation System Advisory Committee.
					Sec. 308. Security plans; reviews.
					Sec. 309. Ice patrol; payments.
					Sec. 310. Great Lakes pilotage advisory committee extension.
					Sec. 310. Great Lakes Pilotage Advisory Committee.
					Sec. 311. Report on liability limits applicable to the Coast Guard.
					Sec. 312. Authority to waive operator of self-propelled uninspected passenger vessel requirements.
					Sec. 313. Towing vessel inspections; user fees.
					TITLE IV—Miscellaneous
					Sec. 401. Common appropriation structure.
					Sec. 402. Improved employment assistance.
					Sec. 403. Unmanned maritime systems.
					Sec. 404. Unmanned aircraft systems testing.
					Sec. 405. Report of determination; technical correction.
					Sec. 406. Towing vessels operating outside the boundary line.
					Sec. 407. Repeal of Caribbean support tender authorization.
					Sec. 408. Fairways.
					Sec. 409. Nonoperating individuals.
					Sec. 409. Sense of Congress regarding the maritime industry of the United States.
					Sec. 410. Abandoned seafarers fund amendments.
					Sec. 411. Conforming amendments: training; public safety personnel.
					Sec. 412. Accident and incident notification.
					Sec. 413. Subrogated claims.
					Sec. 414. Use of engine cut-off switch links.
					Sec. 415. Equivalency authority.
					Sec. 416. Arctic PARS Native engagement.
					Sec. 417. Authorization of use of automatic identification systems devices to mark fishing
			 equipment.
					Sec. 418. Direct hire authority for certain competitive service positions in the Department of
			 Homeland Security.
					Sec. 419. National policy, performance evaluations, and research regarding vessel traffic service
			 centers.
					Sec. 420. Replacement vessel.
					Sec. 421. Limited indemnity provisions in standby oil spill response contracts.
					Sec. 422. United States commercial space-based radio frequency maritime domain awareness testing
			 and evaluation program.
					Sec. 423. Exemption of commercial fishing vessels operating in the Alaskan Region from the Global
			 Marine Distress and Safety Service requirements of the Federal
			 Communications Commission.
					Sec. 424. Educational vessel.
					Sec. 425. Conveyance of Coast Guard real property at Point Spencer, Alaska.
					Sec. 425. Conveyance of Coast Guard real property at Point Spencer, Alaska.
					Sec. 426. Coast Guard shore infrastructure improvement.
					Sec. 427. Coast Guard Arctic prioritization.
					Sec. 428. National Commercial Fishing Safety Advisory Committee.
					Sec. 429. Oil pollution research and development program.
					Sec. 430. Medical standards.
					Sec. 431. Northern Michigan oil spill response planning.
					Sec. 432. Land-based unmanned aircraft system program of the Coast Guard.
					Sec. 433. Prohibition on operation or procurement of foreign-made unmanned aircraft systems.
					Sec. 434. Voting requirement.
					TITLE V—Federal Maritime Commission
					Sec. 501. Short title.
					Sec. 502. Authorization of appropriations.
				
 2.DefinitionIn this Act, the term Commandant means the Commandant of the Coast Guard.
		IAuthorizations
 101.Authorizations of appropriationsSection 4902 of title 14, United States Code, is amended—
 (1)in paragraph (1)— (A)in subparagraph (A), by striking provided for, $7,914,195,000 for fiscal year 2019. and inserting
						
 provided for—(i)$8,801,620,850 for fiscal year 2020; and (ii)$8,396,169,475 for fiscal year 2021.;
 (B)in subparagraph (B), by striking subparagraph (A) in the matter preceding clause (i) and inserting subparagraph (A)(i); and
 (C)by adding at the end the following:  (C)Of the amount authorized under subparagraph (A)(ii)—
 (i)$17,119,000 shall be for environmental compliance and restoration; and
 (ii)$204,344,000 shall be for the contribution of the Coast Guard to the Department of Defense Medicare-Eligible Retiree Health care Fund.;
 (2)in paragraph (2), by striking and equipment, $2,694,745,000 for fiscal year 2019. and inserting
					
 and equipment—(A)$2,694,745,000 for fiscal year 2020; and
 (B)$2,762,114,000 for fiscal year 2021.; and
 (3)in paragraph (3), by striking and equipment, $29,141,000 for fiscal year 2019. and inserting
					
 and equipment—(A)$29,141,000 for fiscal year 2020; and
 (B)$29,870,000 for fiscal year 2021..
 102.Authorized levels of military strength and trainingSection 4904 of title 14, United States Code, is amended—
 (1)in subsection (a), by striking 43,000 for fiscal year 2018 and 44,500 for fiscal year 2019 and inserting 44,500 for each of fiscal years 2020 and 2021; and
 (2)in subsection (b), by striking fiscal years 2018 and 2019 and inserting fiscal years 2020 and 2021.
				103.Vessel safety standards
 (a)Fishing Safety Training Grants ProgramSubsection (i) of section 4502 of title 46, United States Code, is amended— (1)in paragraph (3), by striking 50 percent and inserting 75 percent; and
 (2)in paragraph (4), by striking 2019 and inserting 2021. (b)Fishing Safety Research Grant ProgramSubsection (j) of such section is amended—
 (1)in paragraph (3), by striking 50 percent and inserting 75 percent; and (2)in paragraph (4), by striking 2019 and inserting 2021.
 (c)Fishing safety grantsThe cap on the Federal share of the cost of any activity carried out with a grant under subsections (i) and (j) of section 4502 of title 46, United States Code, as in effect prior to the date of enactment of the Frank LoBiondo Coast Guard Authorization Act of 2018, shall apply to any funds appropriated under the Consolidated Appropriations Act, 2017 (Public Law 115–31) for the purpose of making such grants.
				104.Availability of amounts for acquisition of additional National Security Cutter
 (a)In generalOf the aggregate amount authorized to be appropriated for fiscal years 2020 and 2021 by section 4902(2) of title 14, United States Code, as amended by section 101 of this Act, $650,000,000 is authorized to be available for the acquisition of a National Security Cutter.
 (b)Treatment of acquired CutterAny Cutter acquired using amounts available pursuant to subsection (a) shall be in addition to the National Security Cutters approved under the existing acquisition baseline in the program of record for the National Security Cutter.
				105.Procurement authority for polar security cutters
 (a)In generalFor fiscal year 2020 and each fiscal year thereafter, the Secretary of the department in which the Coast Guard is operating shall enter into one or more contracts for the procurement of not fewer than three heavy polar security cutters and three medium polar security cutters and the associated equipment for such polar security cutters.
 (b)FundingOf the amounts made available for fiscal years 2020 and 2021 by this Act, not less than $745,000,000 shall be available for each heavy polar security cutter authorized to be procured in such fiscal years.
 (c)Prohibition on contracts or use of funds for development of common hull designNotwithstanding any other provision of law, the Secretary of the department in which the Coast Guard is operating may not enter into any contract for, and no funds shall be obligated or expended on, the development of a common hull design for medium polar security cutters and Great Lakes icebreakers.
				IICoast Guard
			AMilitary Personnel Matters
				201.Authority for officers to opt out of promotion board consideration
 (a)Active-Duty list officersSection 2113 of title 14, United States Code, is amended— (1)by striking he each place it appears and inserting the officer;
 (2)by striking his each place it appears and inserting the officer's;
 (3)in subsection (c), by striking him and inserting the officer; and
 (4)by adding at the end the following:  (g)(1)Notwithstanding subsection (a), the Commandant may provide that an officer may, upon the officer’s request, be excluded from consideration by a selection board convened under 2106 of this title to consider officers for promotion to the next higher grade.
 (2)The Commandant may only approve a request under paragraph (1) if—
 (A)the basis for the request is to allow an officer to complete a broadening assignment, advanced education, a unique personal or professional goal, or another assignment of significant value to the Coast Guard, or a career progression requirement delayed by the assignment, education, or goal;
 (B)the Commandant determines the exclusion from consideration is in the best interest of the Coast Guard; and
 (C)the officer has not previously failed selection for promotion to the grade for which the officer requests the exclusion from consideration..
 (b)Reserve active-Status list officersThe text of section 3743 of title 14, United States Code, is amended to read as follows:
						
 (a)In generalA Reserve officer is eligible for consideration for promotion and for promotion under this subchapter, if that officer is in an active status.
 (b)IneligibilityA Reserve officer who has been considered but not recommended for retention in an active status by a board convened under section 3752(a) of this title, is not eligible for consideration for promotion.
							(c)Authority To opt out of promotion board consideration
 (1)In generalThe Commandant may provide that an officer may, upon the officer’s request, be excluded from consideration by a selection board convened under section 3740(b) of this title to consider officers for promotion to the next higher grade.
 (2)RequirementsThe Commandant may only approve a request under paragraph (1) if—
 (A)the basis for the request is to allow an officer to complete a broadening assignment, advanced education, a unique personal or professional goal, or another assignment of significant value to the Coast Guard, or a career progression requirement delayed by the assignment, education, or goal;
 (B)the Commandant determines the exclusion from consideration is in the best interest of the Coast Guard; and
 (C)the officer has not previously failed of selection for promotion to the grade for which the officer requests the exclusion from consideration..
					202.Temporary promotion authority for officers in certain grades with critical
					skills
 (a)In generalSubchapter I of chapter 21 of title 14, United States Code, is amended by adding at the end the following:
						
							2130.Promotion to certain grades for officers with critical skills;
								captain, commander, lieutenant
			 commander, lieutenant
 (a)In generalAn officer in the grade of lieutenant (junior grade), lieutenant, lieutenant commander, or commander, who is described in subsection (b) may be temporarily promoted to the grade of lieutenant, lieutenant commander, commander, or captain under regulations prescribed by the Secretary. Appointments under this section shall be made by the President, by and with the advice and consent of the Senate.
 (b)Covered officersAn officer described in this subsection is any officer in a grade specified in subsection (a) who—
 (1)has a skill in which the Coast Guard has a critical shortage of personnel (as determined by the Secretary); and
 (2)is serving in a position (as determined by the Secretary) that—
 (A)is designated to be held by a lieutenant, lieutenant commander, commander, or captain; and
 (B)requires that an officer serving in such position have the skill possessed by such officer.
										(c)Preservation of position and status of officers
 appointed(1)The temporary positions authorized by this section shall not be counted among or included in the list of positions on the active duty promotion list.
 (2)An appointment under this section does not change the position on the active-duty promotion list or the permanent, probationary, or acting status of the officer so appointed, prejudice the officer in regard to other promotions or appointments, or abridge the rights or benefits of the officer.
 (d)Board recommendation requiredA temporary promotion under this section may be made only upon the recommendation of a board of officers convened by the Secretary for the purpose of recommending officers for such promotions.
 (e)Acceptance and effective date of appointmentEach appointment under this section, unless expressly declined, is, without formal acceptance, regarded as accepted on the date such appointment is made, and a member so appointed is entitled to the pay and allowances of the grade of the temporary promotion under this section from the date the appointment is made.
 (f)Termination of appointmentUnless sooner terminated, an appointment under this section terminates—
 (1)on the date the officer who received the appointment is promoted to the permanent grade of lieutenant, lieutenant commander, commander, or captain;
 (2)on the date the officer is detached from a position described in subsection (b)(2), unless the officer is on a promotion list to the permanent grade of lieutenant, lieutenant commander, commander, or captain, in which case the appointment terminates on the date the officer is promoted to that grade;
 (3)if the officer is determined to have engaged in misconduct or displayed substandard performance in the position concerned; or
 (4)when otherwise determined by the Commandant to be in the best interests of the Coast Guard. (g)Limitation on number of eligible positionsAn appointment under this section may only be made for service in a position designated by the Secretary for the purposes of this section. The number of positions so designated may not exceed the following:
 (1)As lieutenant, the number equal to 0.2 percent of the authorized number of lieutenants in the Coast Guard as of the end of the fiscal year in which the appointment is made.
 (2)As lieutenant commander, the number equal to 0.6 percent of the authorized number of lieutenant commanders in the Coast Guard as of the end of the fiscal year in which the appointment is made.
 (3)As commander, the number equal to 0.3 percent of the authorized number of commanders in the Coast Guard as of the end of the fiscal year in which the appointment is made.
 (4)As captain, the number equal to 0.15 percent of the authorized number of captains in the Coast Guard as of the end of the fiscal year in which the appointment is made..
 (b)Analysis for chapter 21The analysis for chapter 21 of title 14, United States Code, is amended by inserting after the item relating to section 2129 the following:
						2130. Promotion to certain grades for
								officers with critical skills;
			 captain, commander, lieutenant
								commander, lieutenant..
					203.Grade on retirement
 (a)Retirement of Commandant or Vice CommandantSection 303 of title 14, United States Code, is amended by adding at the end the following:
						
 (d)Retirement under this section is subject to section 2501(a) of this title..
 (b)RetirementSection 306 of title 14, United States Code, is amended— (1)in subsection (a), by inserting satisfactorily, as determined under section 2501 of this title before the period;
 (2)in subsection (b), by inserting satisfactorily, as determined under section 2501 of this title before the period; and
 (3)in subsection (c), by inserting if performance of duties in such grade is determined to have been satisfactory pursuant to section 2501 of this title before the period.
 (c)Grade on retirementSection 2501 of title 14, United States Code, is amended— (1)in subsection (a)—
 (A)by striking Any commissioned officer, other than a commissioned warrant officer, and inserting  Commissioned Officers.—(1)In generalA commissioned officer; (B)by striking him and inserting the commissioned officer;
 (C)by striking his and inserting the commissioned officer’s; and
 (D)by adding at the end the following:  (2)Conditional determinationWhen a commissioned officer is under investigation for alleged misconduct at the time of retirement—
 (A)the Secretary may conditionally determine the highest grade of satisfactory service of the commissioned officer pending completion of the investigation; and
 (B)the grade under subparagraph (A) is subject to resolution under subsection (c)(2).; 
 (2)in subsection (b)— (A)by inserting Warrant officers.— after (b);
 (B)by striking him and inserting the warrant officer; and (C)by striking his and inserting the warrant officer's; and
 (3)by adding at the end the following:  (c)Retirement in lower grade (1)Misconduct in lower gradeIn the case of a commissioned officer whom the Secretary determines committed misconduct in a lower grade, the Secretary may determine the commissioned officer has not served satisfactorily in any grade equal to or higher than that lower grade.
 (2)Adverse findingsA determination of the retired grade of a commissioned officer shall be resolved following a conditional determination under subsection (a)(2) if the investigation of or personnel action against the commissioned officer results in adverse findings.
 (3)Recalculation of retired payIf the retired grade of a commissioned officer is reduced pursuant to this subsection, the retired pay of the commissioned officer shall be recalculated under chapter 71 of title 10, and any modification of the retired pay of the commissioned officer shall go into effect on the effective date of the reduction in retired grade.
									(d)Finality of retired grade determinations
 (1)In generalExcept as provided in paragraph (2), a determination of the retired grade of a commissioned officer under this section is administratively final on the day the commissioned officer is retired, and may not be reopened.
 (2)Reopening determinationsA determination of the retired grade of a commissioned officer may be reopened if—
 (A)the retirement or retired grade of the commissioned officer was procured by fraud;
 (B)substantial evidence comes to light after the retirement that could have led to a lower retired grade under this section and such evidence was known by competent authority at the time of retirement;
 (C)a mistake of law or calculation was made in the determination of the retired grade;
 (D)in the case of a retired grade following a conditional determination under subsection (a)(2), the investigation of or personnel action against the commissioned officer results in adverse findings; or
 (E)the Secretary determines, under regulations prescribed by the Secretary, that good cause exists to reopen the determination.
 (3)RequirementsIf a determination of the retired grade of a commissioned officer is reopened under paragraph (2), the Secretary—
 (A)shall notify the commissioned officer of the reopening; and
 (B)may not make an adverse determination on the retired grade of the commissioned officer until the commissioned officer has had a reasonable opportunity to respond regarding the basis of the reopening.
 (4)Recalculation of retired payIf the retired grade of a commissioned officer is reduced through the reopening of the commissioned officer’s retired grade under paragraph (2), the retired pay of the commissioned officer shall be recalculated under chapter 71 of title 10, and any modification of the retired pay of the commissioned officer shall go into effect on the effective date of the reduction in retired grade.
 (e)Inapplicability to commissioned warrant officersThis section, including subsection (b), shall not apply to commissioned warrant officers.. 204.Career intermission program (a)In generalSubchapter I of chapter 25 of title 14, United States Code, is amended by adding at the end the following:
						
							2514.Career flexibility to enhance retention of members 
 (a)Program authorizedThe Commandant may carry out a program under which members of the Coast Guard may be inactivated from active service to meet personal or professional needs and returned to active service at the end of such period of inactivation from active service.
								(b)Period of inactivation from active service; effect of
									inactivation
 (1)In generalThe period of inactivation from active service under the program under this section of a member participating in the program shall be such period as the Commandant shall specify in the agreement of the member under subsection (c), except that such period may not exceed 3 years.
 (2)Total years of serviceAny service by a Reserve officer while participating in the program under this section shall be excluded from computation of the total years of service of that officer under section 14706(a) of title 10.
 (3)Retirement or transferAny period of participation of a member in the program under this section shall not count toward—
 (A)eligibility for retirement or transfer to the Ready Reserve under chapter 841 or 1223 of title 10; or
 (B)computation of retired or retainer pay under chapter 71 or 1223 of title 10.
 (c)AgreementEach member of the Coast Guard who participates in the program under this section shall enter into a written agreement with the Commandant under which agreement that member shall agree as follows:
 (1)To accept an appointment or enlist, as applicable, and serve in the Coast Guard Ready Reserve during the period of the inactivation of the member from active service under the program.
 (2)To undergo during the period of the inactivation of the member from active service under the program such inactive service training as the Commandant shall require in order to ensure that the member retains proficiency, at a level determined by the Commandant to be sufficient, in the military skills, professional qualifications, and physical readiness of the member during the inactivation of the member from active service.
 (3)Following completion of the period of the inactivation of the member from active service under the program, to serve 2 months as a member of the Coast Guard on active service for each month of the period of the inactivation of the member from active service under the program.
 (d)Conditions of releaseThe Commandant shall— (1)prescribe regulations specifying the guidelines regarding the conditions of release that must be considered and addressed in the agreement required by subsection (c); and
 (2)at a minimum, prescribe the procedures and standards to be used to instruct a member on the obligations to be assumed by the member under subsection (c)(2) while the member is released from active service.
 (e)Order to active serviceUnder regulations prescribed by the Commandant, a member of the Coast Guard participating in the program under this section may, in the discretion of the Commandant, be required to terminate participation in the program and be ordered to active service.
								(f)Pay and allowances
 (1)In generalDuring each month of participation in the program under this section, a member who participates in the program shall be paid basic pay in an amount equal to two-thirtieths of the amount of monthly basic pay to which the member would otherwise be entitled under section 204 of title 37 as a member of the uniformed services on active service in the grade and years of service of the member when the member commences participation in the program.
									(2)Limitations
 (A)Special or incentive pay or bonusesA member who participates in the program shall not, while participating in the program, be paid any special or incentive pay or bonus to which the member is otherwise entitled under an agreement under section 1925 of this title or chapter 5 of title 37 that is in force when the member commences participation in the program.
 (B)Not treated as failure to performThe inactivation from active service of a member participating in the program shall not be treated as a failure of the member to perform any period of service required of the member in connection with an agreement for a special or incentive pay or bonus under section 1925 of this title or chapter 5 of title 37 that is in force when the member commences participation in the program.
										(3)Return to service
 (A)In generalSubject to subparagraph (B), upon the return of a member to active service after completion by the member of participation in the program—
 (i)any agreement entered into by the member under section 1925 of this title or chapter 5 of title 37 for the payment of a special or incentive pay or bonus that was in force when the member commenced participation in the program shall be revived, with the term of such agreement after revival being the period of the agreement remaining to run when the member commenced participation in the program; and
 (ii)any special or incentive pay or bonus shall be payable to the member in accordance with the terms of the agreement concerned for the term specified in clause (i).
 (B)NonapplicabilitySubparagraph (A)— (i)shall not apply to any special or incentive pay or bonus otherwise covered by that subparagraph with respect to a member if, at the time of the return of the member to active service as described in that subparagraph—
 (I)such pay or bonus is no longer authorized by law; or
 (II)the member does not satisfy eligibility criteria for such pay or bonus as in effect at the time of the return of the member to active service; and
 (ii)shall cease to apply to any special or incentive pay or bonus otherwise covered by that subparagraph with respect to a member if, during the term of the revived agreement of the member under subparagraph (A)(i), such pay or bonus ceases being authorized by law.
 (C)RepaymentA member who is ineligible for payment of a special or incentive pay or bonus otherwise covered by this paragraph by reason of subparagraph (B)(i)(II) shall be subject to the requirements for repayment of such pay or bonus in accordance with the terms of the applicable agreement of the member under section 1925 of this title or chapter 5 of title 37.
 (D)Service in addition to other serviceAny service required of a member under an agreement covered by this paragraph after the member returns to active service as described in subparagraph (A) shall be in addition to any service required of the member under an agreement under subsection (c).
										(4)Travel and transportation allowances
 (A)In generalSubject to subparagraph (B), a member who participates in the program is entitled, while participating in the program, to the travel and transportation allowances authorized by section 474 of title 37 for—
 (i)travel performed from the residence of the member, at the time of release from active service to participate in the program, to the location in the United States designated by the member as his residence during the period of participation in the program; and
 (ii)travel performed to the residence of the member upon return to active service at the end of the participation of the member in the program.
 (B)LimitationsAn allowance is payable under this paragraph only with respect to travel of a member to and from a single residence.
 (5)Leave balancesA member who participates in the program is entitled to carry forward the leave balance existing as of the day on which the member begins participation and accumulated in accordance with section 701 of title 10, but not to exceed 60 days.
									(g)Promotion
									(1)Ineligibility
 (A)In generalAn officer participating in the program under this section shall not, while participating in the program, be eligible for consideration for promotion under chapter 21 or 37 of this title.
 (B)Return to active serviceUpon the return of an officer to active service after completion by the officer of participation in the program—
 (i)the Commandant may adjust the date of rank of the officer in such manner as the Commandant may prescribe in regulations for purposes of this section; and
 (ii)the officer shall be eligible for consideration for promotion when officers of the same grade and seniority are eligible for consideration for promotion.
 (2)Period of ineligibilityAn enlisted member participating in the program shall not be eligible for consideration for advancement during the period that—
 (A)begins on the date of the inactivation of the member from active service under the program; and
 (B)ends at such time after the return of the member to active service under the program that the member is treatable as eligible for advancement by reason of time in grade and such other requirements as the Commandant may prescribe in regulations for purposes of the program.
 (h)Continued entitlementA member participating in the program under this section shall, while participating in the program, be treated as a member of the armed forces on active duty for a period of more than 30 days for purposes of—
 (1)the entitlement of the member and of the dependents of the member to medical and dental care under the provisions of chapter 55 of title 10; and
 (2)retirement or separation for physical disability under the provisions of chapter 61 of title 10 and chapters 21 and 23 of this title..
 (b)Analysis for chapter 25The analysis for chapter 25 of title 14, United States Code, is amended by inserting after the item relating to section 2513 the following:
						2514. Career flexibility to enhance retention
								of members..
					205.Direct commissioning authority for individuals with critical skills
 (a)In generalSubchapter II of chapter 37 of title 14, United States Code, is amended by inserting after section 3738 the following:
						
							3738a.Direct commissioning authority for individuals with critical skills
 An individual with critical skills that the Commandant consider necessary for the Coast Guard to complete its missions who is not currently serving as an officer in the Coast Guard, may be commissioned into the Coast Guard at a grade up to, and including, commander..
 (b)Analysis for chapter 37The analysis for chapter 37 of title 14, United States Code, is amended by inserting after the item relating to section 3738 the following:
						3738a. Direct commissioning
								authority for individuals with
			 critical skills..
 206.Renewal of temporary early retirement authoritySection 219 of the Coast Guard and Maritime Transportation Act of 2012 (Public Law 112–213; 10 U.S.C. 1293 note) is amended—
 (1)in the matter preceding paragraph (1), by striking For fiscal years 2013 through 2018 and inserting For fiscal years 2019 through 2025; and (2)in paragraph (1), by striking subsection (c)(2)(A) and inserting subsection (c)(1).
					207.Strategy on leadership of the Coast Guard
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of the department in which the Coast Guard is operating shall develop and make available to the public a strategy to improve leadership development in the Coast Guard, including mechanisms to address toxic leadership in the Coast Guard.
 (b)ElementsThe strategy shall include the following: (1)Mechanisms to foster positive and productive leadership qualities in emerging Coast Guard leaders, beginning, at minimum, members at grade O–2 for officers, members at grade E–6 for enlisted members, and members training to become an officer-in-charge.
 (2)Mechanisms for the ongoing evaluation of unit commanders, including identification of toxic leadership qualities in commanders.
 (3)Formal training on the recognition of toxic leadership qualities (in self and others), including at leadership seminars and school houses in the Coast Guard, including means to correct such qualities.
 (4)Clear and transparent policies on standards for command climate, leadership qualities, and inclusion.
 (5)Policy to ensure established and emerging leaders have access to hands-on training and tools to improve diversity and inclusion.
 (6)Policy and procedures for commanders to identify and hold accountable toxic leaders. (c)Toxic leadership definedIn this section, the term toxic leadership has the meaning given that term for purposes of Army Doctrine Publication 6–22.
					208.Support of women serving in the Coast Guard
 (a)Consideration of women's issues by Board of Visitors of Coast Guard AcademySection 1903(d) of title 14, United States Code, is amended— (1)in paragraph (5), by striking and at the end;
 (2)by redesignating paragraph (6) as paragraph (7); and (3)by inserting after paragraph (5) the following new paragraph (6):
							
 (6)women's issues; and. (b)National Coast Guard Women's Leadership Committee (1)In generalThe Commandant shall establish within the Coast Guard a national advisory board to be known as the National Coast Guard Women's Leadership Committee (in this subsection referred to as the Committee).
 (2)MembershipThe Committee shall be composed of such number of members as the Commandant considers appropriate, selected by the Commandant through a public selection process from among applicants for membership on the Committee. The members of the Committee shall, to the extent practicable, represent the range and diversity of the Coast Guard. The members of the Committee shall include an equal number of each of the following:
 (A)Active duty officers of the Coast Guard. (B)Active duty enlisted members of the Coast Guard.
 (C)Members of the Coast Guard Reserve. (D)Retired members of the Coast Guard.
 (3)DutiesThe Committee— (A)shall advise the Commandant on improvements to the recruitment, retention, success, and well-being of women serving in the Coast Guard;
 (B)may submit to the Secretary of the department in which the Coast Guard is operating, and to the Commandant, recommendations in connection with its duties under this subsection, including recommendations to implement the advice described in subparagraph (A); and
 (C)may brief Congress on its duties under this subsection, including the advice described in subparagraph (A) and any recommendations described in subparagraph (B).
							(c)Advisory Committee on Women's Leadership at the Coast Guard Academy
 (1)In generalThe Superintendent of the Coast Guard Academy shall establish at the Coast Guard Academy an advisory committee to be known as the Advisory Committee on Women's Leadership at the Coast Guard Academy (in this subsection referred to as the Advisory Committee).
 (2)MembershipThe Advisory Committee shall be composed of not fewer than 12 current cadets of the Coast Guard Academy, including not fewer than 3 cadets from each current class.
 (3)Appointment; termCadets shall serve on the Advisory Committee pursuant to appointment by the Superintendent. Appointments shall be made not later than 60 days after the swearing in of a new class of cadets at the Academy. The term of membership of a cadet on the Advisory Committee shall be one year.
 (4)MeetingsThe Advisory Committee shall meet with the Commandant not less frequently than once each academic year of the Coast Guard Academy on the duties of the Advisory Committee. The Advisory Committee shall meet in person with the Superintendent not less frequently than twice each such academic year on the duties of the Advisory Committee.
 (5)DutiesThe Advisory Committee shall identify cultural opportunities and challenges facing women cadets at the Academy, including an assessment of culture, leadership development, access to health care, and overall well-being of women cadets at the Academy.
 (6)Advisory groupsThe Advisory Committee may establish one or more advisory groups to assist the Advisory Committee in carrying out its duties, including advisory groups composed in part of cadets at the Academy who are not current members of the Advisory Committee.
 (7)Reports and briefingsThe Advisory Committee shall regularly provide the Commandant and the Superintendent reports and briefings on the results of its duties, including recommendations for actions to be taken in light of such results. Such reports and briefings may be provided in writing, in person, or both.
 (d)Curriculum and training on climate and culture concernsThe Secretary of the department in which the Coast Guard is operating shall periodically update curriculum and training toward inclusive leadership and positive climate in the Coast Guard, and shall develop a plan to synchronize such updates to respond to the findings of the RAND gender diversity report, delivered at each of the following:
 (1)Officer accession points, including the Coast Guard Academy and the Leadership Development Center. (2)Enlisted member accession at the United States Coast Guard Training Center Cape May, New Jersey.
 (3)The officer, enlisted member, and civilian leadership courses managed by the Leadership Development Center.
						(e)Action plan
 (1)In generalNot later than 1 year after the date of the enactment of this Act, the Commandant shall submit to Congress, and make available to the public on an internet website of the Coast Guard available to the public, a report on the implementation of the recommendations of the RAND gender diversity report.
 (2)ElementsThe report shall set forth the following: (A)A review and assessment of the status of actions on the recommendations in the RAND gender diversity report.
 (B)Additional recommendations to improve the recruitment and retention of women in the Coast Guard. (C)A plan (including milestones) for actions being taken by the Coast Guard to implement the recommendations in the RAND gender diversity report and the additional recommendations described in subparagraph (B), including recommendations for such legislative or administrative action as may be required in order to carry out the plan.
 (D)A plan to launch and maintain an internet website for the sharing of significant policy, benefits, services, and resources, and relevant announcements, in order to centralize resources and tools provided by the Coast Guard, and other resources (as appropriate), to improve gender diversity and retention of women in the Coast Guard.
 (3)ConsultationIn preparing the report, the Commandant shall consult with the National Coast Guard Women’s Leadership Committee established pursuant to subsection (b).
 (f)RAND gender diversity report definedIn this section, the term RAND gender diversity report means the 2019 report of the Homeland Security Operational Analysis Center of the RAND Corporation entitled Improving Gender Diversity in the U.S. Coast Guard: Identifying Barriers to Female Retention.
					209.Policy on expedited transfer of members of the Coast Guard in cases of sexual assault of dependents
			 of
 membersNot later than 180 days after the date of the enactment of this Act, the Commandant shall establish a policy to permit the transfer of a member of the Coast Guard whose dependent is the victim of sexual assault committed by a member of the Armed Forces who is not related to the victim.
				210.Due process protections for investigations, disciplinary actions, and sanctions under Coast Guard
 Academy policy on sexual harassment and sexual violenceSection 1902(b) of title 14, United States Code, is amended by adding at the end the following:  (7)Notice that any action relating to the policy taken by the Academy against a cadet or other Academy personnel, including an investigation, a disciplinary action, a sanction, and any other administrative action, is carried out in a manner that provides due process protections..
				211.Consideration by Board of Visitors of the Coast Guard Academy of the state of diversity and
 inclusion at the Coast Guard AcademySection 1903(d) of title 14, United States Code, as amended by section 208(a) of this Act, is further amended—
 (1)in paragraph (6), by striking and at the end; (2)by redesignating paragraph (7) as paragraph (8); and
 (3)by inserting after paragraph (6) the following new paragraph (7):  (7)the state of diversity and inclusion; and.
					BOrganization and Management Matters
				221.Continuation of Coast Guard pay during lapse in appropriations
 (a)In generalChapter 27 of title 14, United States Code, is amended by adding at the end the following:  2780.Pay; continuation during lapse in appropriations (a)In generalIn the case of any period in which there is a Coast Guard-specific funding lapse, there are appropriated such sums as may be necessary—
 (1)to provide pay and allowances to military members of the Coast Guard, including the reserve component thereof, who perform active service or inactive-duty training during such period;
 (2)to provide pay and benefits to qualified civilian employees of the Coast Guard; (3)to provide pay and benefits to qualified contract employees of the Coast Guard;
 (4)to provide for— (A)the payment of a death gratuity under sections 1475 through 1477 and 1489 of title 10, with respect to members of the Coast Guard;
 (B)the payment or reimbursement of authorized funeral travel and travel related to the dignified transfer of remains and unit memorial services under section 481f of title 37, with respect to members of the Coast Guard; and
 (C)the temporary continuation of a basic allowance of housing for dependents of members of the Coast Guard dying on active duty, as authorized by section 403(1) of title 37; and
 (5)to provide for Coast Guard retired pay, including the payment of obligations otherwise chargeable to lapsed appropriations for this purpose, payments under the Retired Serviceman’s Family Protection and Survivor Benefits Plans, payment for career status bonuses, payment of continuation pay under section 356 of title 37, concurrent receipts, combat-related special compensation, and payments for medical care of retired personnel and their dependents under chapter 55 of title 10.
 (b)Coast Guard-Specific funding lapseFor purposes of this section, a Coast Guard-specific funding lapse occurs in any case in which— (1)a general appropriation bill providing appropriations for the Coast Guard for a fiscal year is not enacted before the beginning of such fiscal year (and no joint resolution making continuing appropriations for the Coast Guard is in effect); and
 (2)a general appropriation bill providing appropriations for the Department of Defense for such fiscal year is enacted before the beginning of such fiscal year (or a joint resolution making continuing appropriations for the Department of Defense is in effect).
 (c)TerminationAppropriations and funds made available and authority granted for any fiscal year for any purpose under subsection (a) shall be available until whichever of the following first occurs:
 (1)The enactment into law of an appropriation (including a continuing appropriation) for such purpose. (2)The enactment into law of an appropriation (including a continuing appropriation) for the Coast Guard without provision for such purpose.
 (3)The termination of availability of appropriations for the Department of Defense. (4)The date that is 180 days after the beginning of the Coast Guard-specific funding lapse.
 (d)Rate for operations; applicability to appropriation actsAppropriations made pursuant this section shall be available at a rate for operations and to the extent and in the manner that would be provided by the pertinent appropriations Act.
 (e)Charge to future appropriationsExpenditures made pursuant to this section shall be charged to the applicable appropriation, fund, or authorization whenever a bill in which such applicable appropriation, fund, or authorization is enacted into law.
 (f)ApportionmentAppropriations and funds made available by or authority granted under this section may be used without regard to the time limitations for submission and approval of apportionments set forth in section 1513 of title 31, but nothing in this section may be construed to waive any other provision of law governing the apportionment of funds.
 (g)DefinitionsIn this section: (1)The term qualified civilian employee means a civilian employee of the Coast Guard whom the Commandant determines is—
 (A)providing support to members of the Coast Guard or another Armed Force; or (B)performing work as an excepted employee or an employee performing emergency work, as those terms are defined by the Office of Personnel Management.
 (2)The term qualified contract employee of the Coast Guard means an individual performing work under a contract whom the Commandant determines is— (A)providing support to military members or qualified civilian employees of the Coast Guard or another Armed Force; or
 (B)required to perform work during a lapse in appropriations.. (b)Analysis for chapter 27The analysis for chapter 27 of title 14, United States Code, is amended by adding at the end the following:
						2780. Pay; continuation during lapse in appropriations..
 222.Authority to enter into agreements with National Coast Guard Museum AssociationSection 316 of title 14, United States Code, is amended— (1)by redesignating subsection (d) as subsection (e); and
 (2)by inserting after subsection (c) the following:  (d)Agreements with National Coast Guard Museum Association (1)The Commandant may offer to enter into one or more agreements with the National Coast Guard Museum Association (referred to in this subsection as the Association) for any purpose the Commandant considers beneficial to the Coast Guard.
 (2)With respect to the construction of the National Coast Guard Museum, the Commandant may— (A)permit the Association to enter into one or more contracts for the design and construction of the National Coast Guard Museum; and
 (B)carry out oversight responsibilities that, among other things, ensures construction of the museum will comport with future Coast Guard operations and sustainment after it is accepted by the Secretary.
 (3)(A)On the satisfactory completion of the National Coast Guard Museum and the satisfaction by the Association of any financial obligations incident to the National Coast Guard Museum—
 (i)the Commandant may accept the National Coast Guard Museum from the Association; and (ii)all right, title, and interest in and to the National Coast Guard Museum shall vest in the United States.
 (B)Beginning on the date on which the Commandant accepts the National Coast Guard Museum under subparagraph (A), the Commandant shall assume administrative jurisdiction over the National Coast Guard Museum.
 (C)Before the date on which the Commandant accepts the National Coast Guard Museum under subparagraph (A), the Association may lease the National Coast Guard Museum to the Commandant—
 (i)under such terms and conditions as the Commandant considers appropriate; and (ii)for use consistent with the purposes of the National Coast Guard Museum.
 (D)After the date on which the Commandant accepts the National Coast Guard Museum under subparagraph (A), the Commandant may lease 1 or more portions of the National Coast Guard Museum to the Association—
 (i)under such terms and conditions as the Commandant considers appropriate; and (ii)for use consistent with the purposes of the National Coast Guard Museum.
 (E)Prior to the acceptance of the National Coast Guard Museum by the Commandant under subparagraph (A), the Commandant may coordinate with, and provide advice to, the Association for purposes of establishing the National Coast Guard Museum.
 (4)The Commandant may require such additional terms and conditions with respect to an agreement or lease authorized under this subsection as the Commandant considers appropriate to protect the interests of the United States..
					223.Research projects; transactions other than contracts and grants
 (a)In generalChapter 7 of title 14, United States Code, is amended by inserting after section 717 the following:  717a.Research projects; transactions other than contracts and grants (a)Additional forms of transactions authorizedThe Commandant may enter into transactions (other than contracts, cooperative agreements, and grants) under the authority of this subsection in carrying out basic, applied, and advanced research projects. The authority under this subsection is in addition to the authority provided in section 717 of this title to use contracts, cooperative agreements, and grants in carrying out such projects. The authority under this subsection shall expire on September 30, 2025.
 (b)Advance paymentsThe authority provided under subsection (a) may be exercised without regard to section 3324 of title 31.
								(c)Recovery of funds
 (1)In generalA cooperative agreement for performance of basic, applied, or advanced research authorized by section 717 of this title and a transaction authorized by subsection (a) may include a clause that requires a person or other entity to make payments to the Coast Guard or any other department or agency of the Federal Government as a condition for receiving support under the agreement or other transaction.
									(2)Availability of
 fundsThe amount of any payment received by the Federal Government pursuant to a requirement imposed under paragraph (1) may be credited, to the extent authorized by the Commandant, to an appropriate account. Amounts so credited shall be merged with other funds in the account and shall be available for the same purposes and the same period for which other funds in such account are available.
 (d)ConditionsThe Commandant shall ensure that, to the maximum extent practicable, no cooperative agreement containing a clause under subsection (c)(1), and no transaction entered into under subsection (a), provides for research that duplicates research being conducted under existing programs carried out by the Coast Guard.
 (e)Education and trainingThe Commandant shall— (1)ensure that management, technical, and contracting personnel of the Coast Guard involved in the award or administration of transactions under this section or other innovative forms of contracting are afforded opportunities for adequate education and training on such transactions and forms of contracting; and
 (2)establish minimum levels and requirements for continuous and experiential learning on such transactions and forms of contracting for such personnel, including levels and requirements for acquisition certification programs.
									(f)Protection of certain information from disclosure
 (1)In generalDisclosure of information described in paragraph (2) is not required, and may not be compelled under section 552 of title 5 for 5 years after the date on which the information is received by the Coast Guard.
									(2)Information
										described
 (A)ApplicabilityParagraph (1) applies to the information described in subparagraph (B) that is in the records of the Coast Guard if the information was submitted to the Coast Guard in a competitive or noncompetitive process having the potential for resulting in an award, to the party submitting the information, of a cooperative agreement for performance of basic, applied, or advanced research authorized by section 717 of this title or another transaction authorized by subsection (a).
										(B)Information
											       
 describedThe information described in this subparagraph is as follows:
 (i)A proposal, proposal abstract, and supporting documents.
 (ii)A business plan submitted on a confidential basis.
 (iii)Technical information submitted on a confidential basis.
 (g)RegulationsThe Commandant shall prescribe regulations, as necessary, to carry out this section.
 (h)TransparencyNot later than 60 days after the date that a transaction agreement is made under subsection (a), the Commandant shall make available to the public, in a searchable format on an Internet website of the Coast Guard, information on the transaction agreement, including an estimate of committed Coast Guard resources for and the expected benefits to the Coast Guard from the transaction agreement, with appropriate redactions for proprietary, sensitive, or classified information.
								(i)Reports
 (1)In generalNot later than December 30 each year through 2025, the Commandant shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the use by the Coast Guard of additional transaction authority under subsection (a) during the fiscal year ending in such year.
 (2)ContentsEach report under paragraph (1) shall include— (A)for each transaction agreement under subsection (a) in effect during the fiscal year covered by the report—
 (i)an indication whether the transaction agreement is a reimbursable, non-reimbursable, or funded agreement;
 (ii)a description of— (I)the subject and terms;
 (II)the parties; (III)the value;
 (IV)the extent of the cost sharing among Federal Government and non-Federal sources; (V)the duration or schedule; and
 (VI)all milestones; (iii)an indication whether the transaction agreement was renewed during such fiscal year;
 (iv)the technology areas in which research projects were conducted under the transaction agreement; (v)the extent to which the use of the transaction agreement—
 (I)has contributed to a broadening of the technology and industrial base available for meeting Coast Guard needs; and
 (II)has fostered within that technology and industrial base new relationships and practices that support the United States; and
 (vi)the total value received by the Federal Government under the transaction agreement during such fiscal year; and
 (B)a list of all anticipated reimbursable, nonreimbursable, and funded transaction agreements under subsection (a) during the fiscal year in which the report is submitted..
 (b)Analysis for chapter 7The analysis for chapter 7 of title 14, United States Code, is amended by inserting after the item relating to section 717 the following:
						717a. Research projects; transactions other
								than contracts and grants..
					224.Support of elementary and secondary education in science, mathematics, and technology
 (a)In generalChapter 7 of title 14, United States Code, is amended by adding at the end the following:  719.Support of elementary and secondary education in science, mathematics, and technology (a)In generalThe Secretary of the department in which the Coast Guard is operating, in coordination with the Secretary of Education, may establish programs for the purpose of improving the mathematics and scientific knowledge and skills of elementary and secondary school students and faculty members.
 (b)Cooperation with department of defenseThe Secretary of the department in which the Coast Guard is operating may cooperate and coordinate with the Secretary of Defense for the purpose of improving the mathematics and scientific knowledge and skills of elementary school students and faculty members, including participating in the Department of Defense STARBASE Program under section 2193b of title 10.
 (c)Areas of focusIn addition to general mathematics and scientific knowledge, any program or activity carried out under subsection (a) or (b) may also focus on areas of specific Coast Guard expertise, including limnology, marine science, and oceanography..
 (b)Analysis for chapter 7The analysis for chapter 7 of title 14, United States Code, is amended by adding at the end the following new item:
						719. Support of elementary and secondary education in science, mathematics, and technology..
					225.Limitations on claims
 (a)Admiralty claims against the United StatesSection 937(a) of title 14, United States Code, is amended by striking $100,000 and inserting $425,000.
 (b)Claims for damage to property of the United StatesSection 938 of title 14, United States Code, is amended by striking $100,000 and inserting $425,000.
					226.Acquisition workforce authorities
 (a)In generalSubchapter I of chapter 11 of title 14, United States Code, is amended by adding at the end the following:
						
							1111.Acquisition workforce authorities
								(a)Expedited hiring authority
 (1)In generalFor purposes of section 3304 of title 5, the Commandant may—
 (A)designate any category of acquisition positions within the Coast Guard as shortage category positions; and
 (B)use the authorities in such section to recruit and appoint highly qualified persons directly to positions so designated.
 (2)ReportsThe Commandant shall include in reports under section 5103 of this title information described in that section regarding positions designated under this subsection.
									(b)Reemployment authority
 (1)In generalExcept as provided in paragraph (2), if an annuitant receiving an annuity from the Civil Service Retirement and Disability Fund becomes employed in any category of acquisition positions designated by the Commandant under subsection (a), the annuity of an annuitant so employed shall continue. An annuitant so reemployed shall not be considered an employee for purposes of subchapter III of chapter 83 or chapter 84 of title 5.
									(2)Election
 (A)In generalAn annuitant retired under section 8336(d)(1) or 8414(b)(1)(A) of title 5, receiving an annuity from the Civil Service Retirement and Disability Fund, who becomes employed in a position designated by the Commandant under subsection (a) may elect to be subject to section 8344 or 8468 of such title (as the case may be), respectively.
 (B)DeadlineAn election for coverage under this paragraph shall be filed not later than 90 days after the Commandant takes reasonable actions to notify employees who may file an election.
 (C)CoverageIf an employee files an election under this paragraph, coverage shall be effective beginning on the first day of the first applicable pay period beginning on or after the date of the filing of the election.
 (D)ApplicationParagraph (1) shall apply to an individual who is eligible to file an election under such paragraph and does not file a timely election under this paragraph in accordance with subparagraph (B)..
 (b)Analysis for chapter 11The analysis for chapter 11 of title 14, United States Code, is amended by inserting after the item relating to section 1110 the following:
						1111. Acquisition workforce
								authorities..
 (c)Repeal of superseded authoritySection 404 of the Coast Guard Authorization Act of 2010 (Public Law 111–281) is repealed. 227.Resolution by Chief Acquisition Officer of acquisition disputes elevated to the Officer (a)In generalSubchapter I of chapter 11 of title 14, United States Code, as amended by section 226, is further amended by adding at the end the following:
						
 1112.Resolution by the Chief Acquisition Officer of acquisition disputes elevated to the Officer If, after 90 days following the elevation to the Chief Acquisition Officer of any design or other dispute regarding Level 1 or Level 2 acquisition, the dispute remains unresolved, the Commandant shall provide to the appropriate congressional committees a detailed description of the issue and the rationale underlying the decision taken by the Chief Acquisition Officer to resolve the issue..
 (b)Analysis for chapter 11The analysis for chapter 11 of title 14, United States Code, as amended by section 226, is further amended by inserting after the item relating to section 1111 the following:
						1112. Resolution by the Chief Acquisition Officer of acquisition disputes elevated to the Officer..
 (c)Repeal of superseded requirementSection 401 of the Coast Guard Authorization Act of 2010 (Public Law 111–281) is amended by striking subsection (e).
 228.Vessel conversion, alteration, and repair projectsNotwithstanding any provision of the Small Business Act (15 U.S.C. 631 et seq.) and any regulation or policy implementing that Act, the Commandant may use full and open competitive procedures, as prescribed in section 2304 of title 10, United States Code, to acquire maintenance and repair services for vessels with a homeport in Coast Guard District 17.
 229.Coast Guard Housing FundSection 2946(c) of title 14, United States Code, is amended—
 (1)by striking paragraph (2); (2)by redesignating paragraph (1) as paragraph (2);
 (3)in paragraph (2), as so redesignated— (A)by striking (2) In such amounts as provided in appropriations Acts, and except and inserting the following:
							
 (2)Permissible usesExcept;  (B)by indenting subparagraphs (A), (B), and (C) four ems from the left margin;
 (C)in subparagraph (B), by striking and at the end; (D)in subparagraph (C), by striking the period at the end and inserting ; and; and
 (E)by adding at the end the following new subparagraph:  (D)the construction or recapitalization of existing military family housing and military unaccompanied housing.; and
 (4)by inserting before paragraph (2), as so redesignated, the following:  (1)AvailabilityAmounts in the Fund shall be available to the Secretary without further appropriation, and shall remain available until expended..
 230.Operation and sustainment costs in major long-term acquisition plansSection 5103(e)(3) of title 14, United States Code, is amended—
 (1)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; and
 (2)by inserting after subparagraph (A) the following:  (B)operate and sustain the cutters and aircraft identified under paragraph (2);.
 231.Port, harbor, and coastal facility securitySection 70116 of title 46, United States Code, is amended— (1)in subsection (a), by inserting , cyber incidents, transnational organized crime, and foreign state threats after an act of terrorism;
 (2)in subsection (b)— (A)in paragraphs (1) and (2), by inserting cyber incidents, transnational organized crime, and foreign state threats after terrorism each place it appears; and
 (B)in paragraph (3)— (i)by striking armed and inserting , armed (as needed),; and
 (ii)by striking terrorism or transportation security incidents, and inserting terrorism, cyber incidents, transnational organized crime, foreign state threats, or transportation security incidents,; and
 (3)in subsection (c)— (A)by striking 70034, and inserting 70033,; and
 (B)by adding at the end the following new sentence: When preventing or responding to acts of terrorism, cyber incidents, transnational organized crime, or foreign state threats, the Secretary may carry out this section without regard to chapters 5 and 6 of title 5 or Executive Orders 12866 and 13563..
						232.Access to resources during creosote-related building closures at Coast Guard Base Seattle,
			 Washington
 (a)In generalWith respect to the creosote-related building closures at Coast Guard Base Seattle, Washington, the Commandant shall, to the maximum extent practicable, enter into one or more agreements or otherwise take actions to secure access to resources, including a gym, that are not otherwise available to members of the Coast Guard during such closures.
 (b)BriefingNot later than 60 days after the date of the enactment of this Act, the Commandant shall brief Congress with respect to actions taken by the Commandant to comply with subsection (a).
					233.Southern resident orca conservation and enforcement
 (a)Report on orca enforcement opportunitiesThe Commandant, in consultation with the Under Secretary of Commerce for Oceans and Atmosphere, shall submit to Congress a report on Coast Guard efforts to enforce southern resident orca vessel buffer zones and other vessel related regulations in Puget Sound in coordination with existing Coast Guard fisheries enforcement, maritime domain awareness, operation Be Whale Wise, and other related missions.
 (b)Action planNot later than 180 days after the date of the enactment of this Act, the Commandant shall submit to Congress a briefing on steps the Coast Guard is taking to meet fisheries enforcement boarding and vessel traffic, including orca buffer zone and other related activities, enforcement targets in District 13, as well as recommendations on what resources, appropriations, and assets are needed to meet those targets within 1 year from enactment of this Act.
 (c)Pilot program on reducing disturbance to orcas in puget soundThe Commandant, in consultation with the Maritime Administrator, the Under Secretary of Commerce for Oceans and Atmosphere, and State and Tribal governments, shall establish a pilot program to assess the feasibility and benefit of implementing a program similar to the Enhancing Cetacean Habitat and Observation program, or ECHO program, in United States waters to reduce acoustic disturbance of southern resident orcas in Puget Sound and the surrounding waters.
					234.Briefing on policy on issuance of warrants and subpoenas and whistleblower protections by agents of
			 the Coast Guard Investigative Service
 (a)Briefing requiredNot later than 30 days after the date of the enactment of this Act, the Commandant shall provide the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a briefing on the policy of the Coast Guard on the issuance of warrants and subpoenas and whistleblower protections by agents of the Coast Guard Investigative Service.
 (b)ElementsThe briefing required by subsection (a) shall include the following: (1)A discussion of current and any new policy of the Coast Guard on the issuance of warrants and subpoenas and whistleblower protections by agents of the Coast Guard Investigative Service, including Coast Guard Investigative Service Criminal Investigation Operating Procedure CIOP 2019–02, and the differences between such current policies and new policies.
 (2)A plan (including milestones) for the implementation of the following: (A)Incorporation of Coast Guard Investigative Service Criminal Investigation Operating Procedure CIOP 2019–02 into the next revision of the Administrative Investigations Manual of the Coast Guard Investigative Service.
 (B)Training on the policy described in paragraph (1) for the following: (i)Agents and legal counsel of the Coast Guard Investigative Service.
 (ii)Personnel of the Office of General Law. (iii)Coast Guard headquarters personnel.
 (iv)Such other Coast Guard personnel as the Commandant considers appropriate. 234.Sense of Congress and report on implementation of policy on issuance of warrants and subpoenas and whistleblower protections by agents of the Coast Guard Investigative Service (a)Sense of CongressIt is the sense of Congress that—
 (1)Coast Guard components with investigate authority should exercise such authority with due respect for the rights of whistleblowers; and
 (2)the Commandant should— (A)ensure compliance with the legal requirements intended to protect whistleblowers; and
 (B)create an environment in which whistleblowers do not fear reprisal for reporting misconduct. (b)Report requiredNot later than 90 days after the date of the enactment of this Act, the Commandant shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the policy of the Coast Guard on the issuance of warrants and subpoenas and whistleblower protections by agents of the Coast Guard Investigative Service.
 (c)ElementsThe report required by subsection (b) shall include the following: (1)A discussion of current and any new policy of the Coast Guard on the issuance of warrants and subpoenas and whistleblower protections by agents of the Coast Guard Investigative Service, including Coast Guard Investigative Service Criminal Investigation Operating Procedure CIOP 2019–02, and the differences between such current policies and new policies.
 (2)A plan (including milestones) for the implementation of the following: (A)Incorporation of Coast Guard Investigative Service Criminal Investigation Operating Procedure CIOP 2019–02 into the next revision of the relevant Coast Guard investigative manual.
 (B)Training on the policy described in paragraph (1) for the following: (i)Agents and legal counsel of the Coast Guard Investigative Service.
 (ii)Personnel of the Office of General Law. (iii)Relevant Coast Guard headquarters personnel.
 (iv)Such other Coast Guard personnel as the Commandant considers appropriate. 235.Procurement authority for heavy Great Lakes Icebreaker (a)In generalFor fiscal year 2020 and 2021, the Secretary of the department in which the Coast Guard is operating may use funds available pursuant to section 4901 of title 14, United States Code, as amended by this Act, to enter into one or more contracts for the procurement of a heavy Great Lakes Icebreaker at least as capable as USCGC MACKINAW (WLBB–30).
 (b)ReportNot later than September 30, 2019, the Commandant shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a plan for acquiring an icebreaker as required by section 820(b) of the Frank LoBiondo Coast Guard Authorization Act of 2018 (Public Law 115–282).
					236.Consideration of impact of Hurricane Michael in modification of construction contracts for Offshore
 Patrol CuttersNotwithstanding Public Law 85–804, the United States Coast Guard is authorized to take into account the impacts of Hurricane Michael for the purpose of modifying, without consideration, but not exceeding the original affordability requirement as set forth in Section C of the existing contract to construct Offshore Patrol Cutters upon a determination that doing so would facilitate national security.
				237.Inspector General report on access to Equal Opportunity Advisors and Equal Employment Opportunity
			 Specialists
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Inspector General of the department in which the Coast Guard is operating shall conduct a study and develop recommendations on the need to separate Equal Opportunity Advisors and Equal Employment Opportunity Specialists, as practicable, through the pre-complaint and formal discrimination complaint processes, for the complainant, the opposing party, and the commanding officers and officers in charge.
 (b)BriefingNot later than 30 days after the completion of the study required by subsection (a), the Commandant shall brief the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives on the manner in which the Coast Guard plans to implement the recommendations developed as a result of the study.
					CAccess to Child Care for Coast Guard Families
				241.Report on child care and school age care assistance for qualified families
 (a)In generalNot later than 18 months after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on child care and school age care options available to qualified families.
 (b)ElementsThe report required by subsection (a) shall include the following: (1)Financial assistance (A)An assessment of—
 (i)the subsidies and financial assistance for child care and school age care made available by the Coast Guard to qualified families; and
 (ii)the extent to which qualified families have taken advantage of such subsidies and assistance. (B)The average number of days between—
 (i)the date on which an application for a subsidy or other financial assistance for child care or school age care is submitted by a qualified family; and
 (ii)upon approval of an application, the date on which such subsidy or assistance is received by the qualified family.
 (C)Recommendations for streamlining the payment of such subsidies and financial assistance. (D)The amount of funding allocated to such subsidies and financial assistance.
 (E)The remaining costs for child care or school age care to qualified families that are not covered by the Coast Guard.
 (F)A description of barriers to access to such subsidies and financial assistance. (G)The number of qualified families that do not receive any such subsidies or financial assistance.
 (H)An assessment whether there is a need for increased subsidies and financial assistance for child care or school age care for qualified families in areas with high costs of living.
							(2)Regulation of child care services
 (A)An assessment of— (i)the regulations of States with respect to child care services (such as staffing, space and furnishings, safety, and curriculum requirements, and allowable care hours); and
 (ii)the effect that differences in such regulations may have on access to child care for qualified families.
 (B)An assessment of— (i)the regulations of the Coast Guard and the Department of Defense with respect to child development centers and other child care providers (including school age care providers), and a comparison of such regulations with similar State regulations; and
 (ii)the effect that such regulations may have on access to child care and school age care for qualified families.
 (C)The number of qualified families, and children, that do not have access to a Coast Guard child development center for child care.
							(3)Parity with Department of Defense
 (A)In generalThe differences between child care and school age care services offered by the Coast Guard and child care and school age care authorities of the Coast Guard and the Department of Defense relating to the following:
 (i)Authorized uses of appropriated funds for child care and school age care services. (ii)Access to, and total capacity of, Coast Guard child development centers and Department of Defense child development centers.
 (iii)Child care and school age care programs or policy. (iv)Coast Guard and Department of Defense programs to provide additional assistance to members and civilian employees with respect to child care and school age care options.
 (v)Respite care programs. (vi)Nonappropriated funds.
 (vii)Coast Guard and Department of Defense support of certified Family Child Care centers. (viii)Coast Guard and Department of Defense publicly available online resources for families seeking military child care and school age care.
 (4)FeasibilityAn analysis of the feasibility of the Commandant entering into agreements with private child care and school age care service providers to provide child care and school age care for qualified families.
 (5)AvailabilityAn analysis of the availability of child care and school age care for qualified families, including accessibility after normal work hours, proximity, and total capacity.
 (6)RecommendationsRecommendations— (A)to improve access to child care and school age care for qualified families;
 (B)to ensure parity between the Coast Guard and the Department of Defense with respect to child care and school age care;
 (C)to expand access to child care and school age care for all qualified families, including qualified families that have a child with special needs; and
 (D)to ensure that regional child care and child development center needs at the unit, sector, or district level are identified, assessed, and reasonably evaluated by the Commandant for future infrastructure needs.
 (7)Other mattersA description or analysis of any other matter the Comptroller General considers relevant to the improvement of expanded access to child care and school age care for qualified families.
						242.Review of family support services website and online tracking system
					(a)Memorandum of Understanding
 (1)In generalThe Commandant shall enter into a memorandum of understanding with the Secretary of Defense to enable qualified families to access the website at https://militarychildcare.com (or a successor website) for purposes of Coast Guard family access to information with respect to State-accredited child development centers and other child care support services as such services become available from the Department of Defense through such website. The memorandum shall provide for the expansion of the geographical areas covered by such website, including regions in which qualified families live that are not yet covered by the program.
 (2)Inclusion of child development centers accessible under pilot programThe information accessible pursuant to the memorandum of understanding required by paragraph (1) shall include information with respect to any child development center accessible pursuant to the pilot program under section 244.
 (3)Electronic Registration, Payment, and Tracking SystemNot later than one year after the date of the enactment of this Act, the Commandant shall develop and maintain an internet website of the Coast Guard accessible to qualified families to carry out the following activities:
 (A)Register children for a Coast Guard child development center. (B)Make online child care payments to a Coast Guard child development center.
 (C)Track the status of a child on the waitlist of a Coast Guard child development center, including the placement and position of the child on the waitlist.
							(b)Waitlist
 (1)In generalThe Commandant shall maintain a record of the waitlist for each Coast Guard child development center.
 (2)Matters to be includedEach record under paragraph (1) shall include the following: (A)The total number of children of qualified families on the waitlist.
 (B)With respect to each child on the waitlist— (i)the age of the child;
 (ii)the number of days the child has been on the waitlist; (iii)the position of the child on the waitlist;
 (iv)any special needs consideration; and (v)information on whether a sibling of the child is on the waitlist of, or currently enrolled in, the Coast Guard child development center concerned.
 (3)Requirement to archiveInformation placed in the record of a Coast Guard child development center under paragraph (1) shall be archived for a period of not less than 10 years after the date of its placement in the record.
						243.Study and survey on Coast Guard child care needs
					(a)Study
 (1)In generalNot later than one year after the date of the enactment of this Act, and for each of the two fiscal years thereafter, the Commandant shall conduct a study on the child care needs of qualified families that incorporates—
 (A)the results of the survey under subsection (b); and (B)any other information the Commandant considers appropriate to ensure adequate tracking and future needs-based assessments with respect to adequate access to Coast Guard child development centers.
 (2)ConsultationIn conducting a study under paragraph (1), the Commandant may consult a federally funded research and development center.
 (3)Scope of dataThe data obtained through each study under paragraph (1) shall be obtained on a regional basis, including by Coast Guard unit, sector, and district.
						(b)Survey
 (1)In generalTogether with each study under subsection (a), and annually as the Commandant considers appropriate, the Commandant shall carry out a survey of individuals described in paragraph (2) on access to Coast Guard child development centers.
						(2)Participants
 (A)In generalThe Commandant shall seek the participation in the survey of the following Coast Guard individuals: (i)Commanding officers, regardless of whether the commanding officers have children.
 (ii)Regular and reserve personnel. (iii)Spouses of individuals described in clauses (i) and (ii).
 (B)Scope of participationIndividuals described in clauses (i) through (iii) of subparagraph (A) shall be surveyed regardless of whether such individuals use or have access to Coast Guard child development centers or other Federal child care facilities.
 (C)Voluntary participationParticipation of any individual described in subparagraph (A) in a survey shall be on a voluntary basis.
 (c)AvailabilityOn request, the Commandant shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives the results of a study or survey under this section.
					244. Pilot program to expand access to child care
 (a)In generalCommencing not later than 60 days after the date on which the report under section 241 is submitted, the Commandant shall carry out a pilot program, based on the recommendations provided in such report, to expand access to public or private child development centers for qualified families.
 (b)DurationThe duration of the pilot program under subsection (a) shall be not more than three years beginning on the date on which the pilot program is established.
 (c)Discharge on regional basisThe Commandant— (1)may carry out the pilot program on a regional basis; and
 (2)shall include in the pilot program remote and urban locations. (d)Reservation of child care slotsAs part of the pilot program, the Commandant shall seek to enter into one or more memoranda of understanding with one or more child development centers to reserve slots for qualified families in locations in which—
 (1)the Coast Guard lacks a Coast Guard child development center; or (2)the waitlists for the nearest Coast Guard child development center or Department of Defense child development center, where applicable, indicate that qualified families may not be accommodated.
 (e)Annual assessment of resultsAs part of any study conducted pursuant to section 243(a) after the end of the one-year period beginning with the commencement of the pilot program, the Commandant shall also undertake a current assessment of the impact of the pilot program on access to child development centers for qualified families. The Commandant shall include the results of any such assessment in the results of the most current study or survey submitted pursuant to section 243(b).
 245.Improvements to Coast Guard-owned family housingThe Commandant may use amounts authorized for operations and support to conduct improvements on Coast Guard-owned housing—
 (1)to improve or address a housing unit deficiency found during a family child care provider, health, fire and safety, or other home inspection;
 (2)to ensure a housing unit is maintained at the standard necessary to meet health, fire and safety, or other home inspection requirements so as to enable the establishment of a Coast Guard family child care center in the housing unit; and
 (3)to the maximum extent practicable, the Commandant shall ensure that, in a location in which Coast Guard family child care centers are necessary to meet the demand for child care for qualified families, not fewer than two housing units are maintained in accordance with safety inspection standards so as to accommodate family child care providers.
					246.Briefing on transfer of family child care provider qualifications and certifications
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Commandant shall brief the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives on the feasibility of developing a policy to allow the transfer of a Coast Guard-mandated family child care provider qualification or certification between Coast Guard-owned housing units if, as determined by the Commandant—
 (1)the qualification or certification is not expired; (2)the transfer of the qualification or certification would not pose a danger to any child in the care of the family child care provider; and
 (3)the transfer would expedite the ability of the family child care provider to establish, administer, and provide family home daycare in a Coast Guard-owned housing unit.
 (b)Briefing elementThe briefing required by subsection (a) shall include analysis of options for transferring a Coast Guard-mandated family child care provider qualification or certification as described in that subsection, and of any legal challenges associated with such transfer.
 (c)Rule of constructionThe policy under subsection (a) shall not be construed to supersede any other applicable Federal, State, or local law (including regulations) relating to the provision of child care services.
					247.Employees of Coast Guard child development centers
 (a)Training and curriculum specialistThe Commandant shall require that at least one employee at each Coast Guard child development center is a specialist in training and curriculum development. The Commandant shall ensure that such employees have appropriate credentials and experience.
 (b)DutiesAn employee described in subsection (a) shall— (1)carry out special teaching activities at the Coast Guard child development center concerned;
 (2)provide— (A)daily oversight and instruction of other child care employees at such Coast Guard child development center;
 (B)daily assistance in the preparation of lesson plans for such Coast Guard child development center; and
 (C)assistance in the child abuse prevention and detection program of such Coast Guard child development center; and
 (3)advise the director of such Coast Guard child development center on the performance of other child care employees at such center.
 (c)Employee statusEach employee referred to in subsection (a) shall be an employee of the Coast Guard in a competitive service position.
					248.Inspections of Coast Guard child development centers and family child care providers
					(a)Child development centers
 (1)In generalNot less than twice annually, the Commandant shall ensure that each Coast Guard child development center is subject to an unannounced inspection.
 (2)Responsibility for inspectionsOf the annual inspections under paragraph (1)— (A)one shall be carried out by a representative of the Coast Guard installation served by the Coast Guard child development center concerned; and
 (B)one shall be carried out by a representative of the Coast Guard Child Development Services Work Life Programs.
							(b)Family child care providers
 (1)In generalNot less frequently than quarterly, the Commandant shall ensure that each family child care provider is subject to inspection.
 (2)Responsibility for inspectionsOf the quarterly inspections under paragraph (1) each year— (A)three inspections shall be carried out by a representative of the Coast Guard installation served by the family child care provider concerned; and
 (B)one inspection shall be carried out by a representative of the Coast Guard Child Development Services Work Life Programs.
 249.Expanding opportunities for family child careThe Commandant shall allow family child care programs to occur at off-base housing, including off-base Coast Guard-owned or subsidized housing. The Commandant shall establish a procedure to ensure that all requirements with respect to such family child care programs are met, including home inspections.
 250.DefinitionsIn this subtitle: (1)Coast Guard child development centerThe term Coast Guard child development center has the meaning given that term in section 2921(3) of title 14, United States Code.
 (2)Coast Guard family child care centerThe term Coast Guard family child care center means a location at which family home daycare is provided. (3)Family child care providerThe term family child care provider means an individual who provides family home daycare.
 (4)Family home daycareThe term family home daycare has the meaning given that term in section 2921(5) of title 14, United States Code. (5)Qualified familyThe term qualified family means any regular, reserve, or retired member of the Coast Guard, and any civilian employee of the Coast Guard, with one or more dependents.
					DReports
				261.Modifications of certain reporting requirements
 (a)Use of certain appropriated fundsSection 903 of title 14, United States Code, is amended— (1)in subsection (d)(1), by striking reporting and inserting briefing; and
 (2)in paragraph (2)— (A)in the paragraph heading, by striking Report and inserting Briefing; and
 (B)by striking report each place it appears and inserting brief. (b)Especially hazardous cargoSubsection (e) of section 70103 of title 46, United States Code, is amended to read as follows:
						
							(e)Especially hazardous cargo
 (1)Enforcement of security zonesConsistent with other provisions of Federal law, the Coast Guard shall coordinate and be responsible for the enforcement of any Federal security zone established by the Coast Guard around a vessel containing especially hazardous cargo. The Coast Guard shall allocate available resources so as to deter and respond to a transportation security incident, to the maximum extent practicable, and to protect lives or protect property in danger.
 (2)Especially hazardous cargo definedIn this subsection, the term especially hazardous cargo means anhydrous ammonia, ammonium nitrate, chlorine, liquefied natural gas, liquefied petroleum gas, and any other substance, material, or group or class of material, in a particular amount and form that the Secretary determines by regulation poses a significant risk of creating a transportation security incident while being transported in maritime commerce..
 (c)Compliance with security standardsSection 809 of the Coast Guard and Maritime Transportation Act of 2004 (Public Law 108–293; 46 U.S.C. 70101 note) is amended by striking subsections (g) and (i).
 (d)Marine safety long-Term strategySection 2116 of title 46, United States Code, is amended— (1)in subsection (a), by striking The strategy shall include the issuance of a triennial plan and inserting The 5-year strategy shall include the issuance of a plan;
 (2)in subsection (b)— (A)in the subsection heading, by striking Contents of strategy and triennial plans and inserting 5-Year strategy and plan;
 (B)in paragraph (1), in the matter preceding subparagraph (A), by striking strategy and triennial plans and inserting 5-year strategy and plan; and (C)in paragraph (2)—
 (i)in the matter preceding subparagraph (A), by striking strategy and triennial plans and inserting 5-year strategy and plan; and (ii)in subparagraph (A), by striking plans and inserting plan;
 (3)in subsection (c)— (A)by striking The Secretary and inserting Not later than 5 years after the date of the enactment of the Coast Guard Authorization Act of 2019, and every 5 years thereafter, the Secretary; and
 (B)by striking triennial; and (4)in subsection (d)—
 (A)in paragraph (1), by striking No less frequently than semiannually and inserting In conjunction with the submission of the 5-year strategy and plan; and (B)in paragraph (2)—
 (i)in the paragraph heading, by striking Report to Congress and inserting Periodic briefings; (ii)in the matter preceding subparagraph (A), by striking report triennially and all that follows through the Senate and inserting periodically brief the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives;
 (iii)in subparagraph (A)— (I)by striking annual; and
 (II)by striking for the year covered by the report and inserting for the period covered by the briefing; and (iv)in subparagraph (B)(ii), by striking plans and inserting plan.
 (e)Abandoned seafarers fundSection 11113(a) of title 46, United States Code, is amended— (1)in paragraph (4), by striking On the date and inserting Except as provided in paragraph (5), on the date; and
 (2)by adding at the end the following:  (5)No report requiredA report under paragraph (4) shall not be required if there were no expenditures from the Fund in the preceding fiscal year. The Commandant shall notify Congress in the event a report is not required under paragraph (4) by reason of this paragraph..
 (f)Major acquisition program risk assessmentSection 5107 of title 14, United States Code, is amended— (1)in subsection (a), by striking April 15 and October 15 and inserting October 15; and
 (2)in subsection (b)— (A)in paragraph (2), by striking the 2 fiscal-year quarters preceding such assessment and inserting the previous fiscal year;
 (B)in paragraph (3), by striking such 2 fiscal-year quarters and inserting such fiscal year; (C)in paragraph (4), by striking such 2 fiscal-year quarters and inserting such fiscal year; and
 (D)in paragraph (5), by striking such 2 fiscal-year quarters and inserting such fiscal year. 262.Report on cybersecurity workforce (a)In generalNot later than 1 year after the date of the enactment of this Act, the Commandant shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on how the Coast Guard plans to establish a workforce with the cybersecurity expertise to provide prevention assessments and response capacity to Operational Technology (OT) and Industrial Control Systems (ICS) in national port and maritime environments.
 (b)ContentsThe report under subsection (a) shall include the following: (1)A description of the number and skills of active duty and reserve Coast Guard members expected for initial operating capacity and full operating capacity of the workforce described in subsection (a).
 (2)A description of the career development path for officers and enlisted members participating in the workforce.
 (3)A determination of how the workforce will fulfill the cybersecurity needs of the Area Maritime Security Council and United States port environments.
 (4)A determination of how the workforce will integrate with the Hunt and Incident Response (HIRT) and Assessment Teams of the Cyber and Infrastructure Security Agency (CISA) of the Department of Homeland Security.
 (5)An assessment of successful models used by other Armed Forces, including National Guard, to recruit, maintain and utilize a cyber workforce including the use of Reserve personnel for that purpose.
						263.Report on navigation and bridge resource management
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Commandant shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the training and qualification processes of the Coast Guard for deck watch officers, with a specific focus on basic navigation, bridge resource management, crew rest, and qualification processes.
 (b)ContentsThe report under subsection (a) shall include the following: (1)Recommendations for improving pipeline training, if necessary, and an assessment how commercial industry best practices on pipeline training can be incorporated into military at sea watchkeeping.
 (2)A detailed description of the deck watch officer assessment process of the Coast Guard. (3)A list of programs that have been approved for credit toward merchant mariner credentials.
 (4)A complete analysis of the gap between the existing curriculum for deck watch officer training and the Standards of Training, Certification, and Watchkeeping (STCW) for officer in charge of a navigational watch at the operational level, Chief level, and Master level.
 (5)A complete analysis of the gap between the existing training curriculum for deck watch officers and the licensing requirement for 3rd mate unlimited, Chief, and Master.
 (6)An assessment of deck watch officer options to complete the 3rd mate unlimited license and the qualification under the Standards of Training, Certification, and Watchkeeping for officer in charge of a navigational watch.
 (7)An assessment of senior deck watch officer options to complete the Chief Mate and Master unlimited license and the qualification under the Standards of Training, Certification, and Watchkeeping for Chief Mate and Master.
						264.Report on the Arctic capabilities of the Armed Forces
 (a)Report requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security, with the concurrence of the Secretary of Defense, shall submit to the appropriate committees of Congress a report on the Arctic capabilities of the Armed Forces.
 (b)ElementsThe report required by subsection (a) shall include the following: (1)A comparison of the capabilities of the United States, the Russian Federation, the People’s Republic of China, and other countries operating in the Arctic, including an assessment of the ability of the navy of each such country to operate in varying sea-ice conditions.
 (2)A description of commercial and foreign military surface forces currently operating in the Arctic in conditions inaccessible to Navy surface forces.
 (3)An assessment of the potential security risk posed to Coast Guard forces by military forces of other countries operating in the Arctic in conditions inaccessible to Navy surface or aviation forces in the manner such forces currently operate.
 (4)A comparison of the domain awareness capabilities of— (A)Coast Guard forces operating alone; and
 (B)Coast Guard forces operating in tandem with Navy surface and aviation forces and the surface and aviation forces of other allies.
 (5)A comparison of the defensive capabilities of— (A)Coast Guard forces operating alone; and
 (B)Coast Guard forces operating in mutual defense with Navy forces, other Armed Forces, and the military forces of allies.
 (c)FormThe report required under subsection (a) shall be submitted in unclassified form, but may contain a classified annex.
 (d)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means— (1)the Committee on Armed Services, the Committee on Commerce, Science, and Transportation, and the Committee on Appropriations of the Senate; and
 (2)the Committee on Armed Services, the Committee on Transportation and Infrastructure, and the Committee on Appropriations of the House of Representatives.
						265.Report on Arctic search and rescue
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Commandant shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the search and rescue capabilities of the Coast Guard in Arctic coastal communities.
 (b)ContentsThe report under subsection (a) shall include the following: (1)An identification of ways in which the Coast Guard can more effectively partner with Arctic coastal communities to respond to search and rescue incidents through training, funding, and deployment of assets.
 (2)An analysis of the costs of forward deploying on a seasonal basis Coast Guard assets in support of such communities for responses to such incidents.
						266.Report on helicopter life cycle support and recapitalization
 (a)FindingsCongress makes the following findings: (1)The acquisition strategy of the Coast Guard to recapitalize its fleet of MH–65 helicopters for land-based and sea-based operations is critical to maintaining the various missions of the Coast Guard.
 (2)As of July 2019, the Commandant intends to leverage the Department of Defense future vertical lift acquisition program in the mid-2030s to replace the legacy fleet of the Coast Guard, and in the interim, continue the service life extension program of the MH–65D fleet to an upgraded Echo capability.
 (3)The current MH–65 sustainment plan may be under resourced and insufficient to accommodate the additional hours required to meet operational demands until recapitalization.
 (b)ReportNot later than 180 days after the date of the enactment of this Act, the Commandant shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that—
 (1)includes an updated fleet life-cycle analysis and service life extension plan that includes dynamic components, and which clearly demonstrates the mission viability of the MH–65 through anticipated fleet recapitalization;
 (2)includes a realistic sustainment budget necessary to achieve the operational availability rates necessary to meet MH–65 mission requirements through fleet recapitalization;
 (3)includes an update on the status of the Coast Guard MH–65 helicopter recapitalization; and (4)includes a description of any alternative, available, and cost-effective Government and civil systems, or updates, that the Coast Guard is considering for MH–65 operational missions, including Coast Guard cutter deployability requirements, in the event of delays to the future vertical lift program of the Coast Guard.
 267.Report on response to racial discrimination at the Coast Guard AcademyNot later than 180 days after the release of the Inspector General of the Department of Homeland Security report titled Allegations of Racial Discrimination and Inadequate Action at the United States Coast Guard Academy, the Commandant shall submit to Congress a report on the implementation of the recommendations made by the Inspector General. The report of the Commandant shall include a timeline, accountability measures, and metrics for evaluation of the comprehensive implementation of the recommendations in the report of the Inspector General, and of such other measures in connection with such recommendations as have been specified by the Secretary of Homeland Security.
				268.Report on Coast Guard response capabilities for cyber incidents on vessels entering ports or waters
			 of the United States
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Commandant shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the response capabilities of the Coast Guard with respect to cyber incidents on vessels entering ports or waters of the United States.
 (b)ReviewThe report under subsection (a) shall include a review of each of the following: (1)The number and type of commercial vessels of the United States subject to regulations under part 104 of title 33, Code of Federal Regulations (or any corresponding similar regulation or ruling).
 (2)Policies and guidance issued by the Commandant, in accordance with guidelines on cyber risk management of the International Maritime Organization, to vessels of the United States.
 (3)Measures to be taken by owners or operators of commercial vessels of the United States to increase cybersecurity posture on such vessels.
 (4)Responses of the Commandant to cyber incidents on vessels described in paragraph (1) prior to the date of the enactment of this Act.
 (5)Response protocols followed by personnel of the Coast Guard to a cyber incident on any vessel described in paragraph (1) experienced while that vessel is traveling to ports or waters of the United States.
 (6)Oversight by the Commandant of— (A)vessel-to-facility interface, as defined in section 101.105 of title 33, Code of Federal Regulations (or any corresponding similar regulation or ruling); and
 (B)actions taken by the Coast Guard in coordination with vessel and facility owners and operators to protect commercial vessels and port facility infrastructure from cyber attacks and proliferation.
 (7)Requirements of the Commandant for the reporting of cyber incidents that occur on the vessels described in paragraph (1).
 (c)Recommendations and appropriationsThe Commandant shall include in the report under subsection (a)— (1)recommendations—
 (A)to improve cyber incident response; and (B)for policies to address gaps identified by the review under subsection (b); and
 (2)a description of authorities and appropriations necessary to improve the preparedness of the Coast Guard for cyber incidents on vessels entering ports or waters of the United States and the ability of the Coast Guard to prevent and respond to such incidents.
 (d)FormThe report required under subsection (a) shall be submitted in unclassified form, but may contain a classified annex.
 (e)Vessel of the United States definedIn this section, the term vessel of the United States has the meaning given such term in section 116 of title 46, United States Code. 269.Study and report on Coast Guard interdiction of illicit drugs in the transit zones (a)FindingsCongress makes the following findings:
 (1)The Coast Guard seizes an average of 1,221 pounds of cocaine and 85 pounds of marijuana each day in the transit zones of the Eastern Pacific Ocean, Caribbean Sea, and Southern maritime border approaches.
 (2)The Joint Interagency Task Force–South (JIATF–South) estimates that it has a spectrum of actionable intelligence on more than 80 percent of drug movements into the United States from Central America and South America.
 (3)The Coast Guard must balance asset allocation across 11 statutory missions. As such, the Coast Guard interdicts less than 10 percent of maritime noncommercial smuggling of illicit drugs into the United States from Central America and South America.
 (4)In 2017, the Government Accountability Office recommended that the Commandant of the Coast Guard— (A)develop new performance goals relating to the interdiction of illicit drugs smuggled into the United States, or describe the manner in which existing goals are sufficient;
 (B)report such goals to the public; (C)assess the extent to which limitations in performance data with respect to such goals are documented;
 (D)document measurable corrective actions and implementation timeframes with respect to such goals; and
 (E)document efforts to monitor implementation of such corrective actions. (b)StudyThe Secretary of Homeland Security, in coordination with the Secretary of Defense and the heads of other relevant Federal agencies, shall conduct a study in order to identify gaps in resources that contribute to low interdiction rates for maritime noncommercial smuggling of illicit drugs into the United States from Central America and South America despite having actionable intelligence on more than 80 percent of drug movements in the transit zones of the Eastern Pacific Ocean, Caribbean Sea, and Southern maritime border approaches.
 (c)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary of Homeland Security shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the results of the study under subsection (b).
 (d)FormThe report required under subsection (a) shall be submitted in unclassified form, but may contain a classified annex.
					270.Report on effects of extreme weather and related events on the Coast Guard
 (a)In generalNot later than 1 year after the date of the enactment of this Act, the Commandant shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on vulnerabilities of installations of the Coast Guard resulting from the current and potential effects of rising temperatures, rising sea levels, increased flooding, drought, desertification, wildfires, thawing permafrost, changing ice conditions, and other extreme weather events, and on requirements for mitigating the effects of such events on the Coast Guard, over the 20-year period beginning on the date of the enactment of this Act.
 (b)ElementsThe report required by subsection (a) shall include the following: (1)A list of the ten most vulnerable installations of the Coast Guard based on the current and potential effects of rising temperatures, rising sea levels, increased flooding, drought, desertification, wildfires, thawing permafrost, changing ice conditions, other extreme weather events, and any other effects the Commandant considers necessary.
 (2)An overview of mitigations that may be necessary to ensure the continued operational viability and to increase the resiliency of the installations listed under paragraph (1) and the cost of such mitigations.
 (3)A discussion of the current and potential effects of rising temperatures, rising sea levels, increased flooding, drought, desertification, wildfires, thawing permafrost, changing ice conditions, and other extreme weather events on the Coast Guard, including—
 (A)the increase in the frequency of humanitarian assistance and disaster relief missions; and (B)the campaign plans, contingency plans, and operational posture of the Coast Guard.
 (4)An overview of mitigations that may be necessary to ensure mission resiliency and the cost of such mitigations.
 (c)FormThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.
					271.Comptroller General of the United States report on Certificate of Compliance inspection program
			 with respect to vessels that carry bulk
			 liquified gases as cargo and liquefied natural gas tank
			 vessels
 (a)In generalNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the resources, regulations, policies, protocols, and other actions designed to carry out the Coast Guard Certificate of Compliance program with respect to liquefied natural gas tank vessels (including examinations under section 153.808 of title 46, Code of Federal Regulations) and vessels that carry bulk liquified gases as cargo (including examinations under section part154 of title 46, Code of Federal Regulations) for purposes of maintaining the efficiency of examinations under that program.
 (b)ContentsThe report under subsection (a) shall include the following: (1)An assessment of the adequacy of current Coast Guard resources, regulations, policies, and protocols to maintain vessel examination efficiency while carrying out the program referred to in subsection (a) as United States bulk liquified gases cargo, liquefied natural gas exports, and associated vessel traffic at United States ports increase.
 (2)An evaluation of the constraints and challenges to maintaining examination efficiency under the program as United States bulk liquified gases cargo, liquefied natural gas exports, and associated vessel traffic at United States ports increase.
 (3)Recommendations for changes to resources, regulations, policies, and protocols to maintain the efficiency of the program, including analysis of the following alternatives:
 (A)Establishment of a Coast Guard marine examination unit near the Panama Canal to conduct inspections under the program on liquefied natural gas tank vessels bound for the United States, similar to Coast Guard operations carried out by Coast Guard Activities Europe and Coast Guard Activities Far East, including the effects of the establishment of such a unit on the domestic aspects of the program.
 (B)Management of all marine examiners with gas carrier qualification within each Coast Guard District by a single Officer in Charge, Marine Inspection (as defined in section 50.10–10 of title 46, Code of Federal Regulations) to improve the efficiency of their vessel examination assignments.
 (C)Extension of the duration of assignment of marine examiners with a gas carrier qualification at Coast Guard units that most frequently inspect vessels that carry bulk liquified gases as cargo and liquefied natural gas tank vessels.
 (D)Increase in the use of civilians to conduct and support examinations under the program. (E)Extension of the duration of certificates of compliance under the program for vessels that carry bulk liquified gases as cargo and liquefied natural gas tank vessels that are less than 10 years of age and participate in a Coast Guard vessel quality program.
							272.Comptroller General of the United States review and report on the Coast Guard’s International Port
			 Security Program
 (a)GAO reportNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report setting for the results of a comprehensive review, conducted by the Comptroller General for purposes of the report, on the Coast Guard’s International Port Security Program, including the findings, and any recommendations for improvement of the program, of the Comptroller General.
 (b)Required elements of reviewThe review required under subsection (a) shall include— (1)review of the actions of the Coast Guard under the Coast Guard’s International Port Security Program, since 2014, to enhance foreign port inspections;
 (2)review of the actions of the Coast Guard to recognize and monitor port inspection programs of foreign governments;
 (3)identification and review of the actions the Coast Guard takes to address any deficiencies it observes during visits with foreign ports;
 (4)identify and review the benchmarks of the Coast Guard for measuring the effectiveness of the program; and
 (5)review of the extent to which the Coast Guard and U.S. Customs and Border Protection coordinate efforts to secure cargo at foreign ports.
						273.Comptroller General of the United States review and report on the surge capacity of the Coast Guard
 (a)GAO reportNot later than 60 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report setting for the results of a comprehensive review, conducted by the Comptroller General for purposes of the report, on the surge capacity of the Coast Guard to respond to a catastrophic incident (such as a hurricane), including the findings, and any recommendations for improvement, of the Comptroller General.
 (b)Required elements of reviewThe review required under subsection (a) shall include— (1)a description and review of each Coast Guard deployment in response to a catastrophic incident after 2005;
 (2)identification of best practices informed by the deployments described in paragraph (1); (3)a review of the ability of the surge force of the Coast Guard to meet the demands of the response roles in which it was serving during each deployment described in paragraph (1);
 (4)identification of any statutory or regulatory impediments, such as adaptability, planning, training, mobilization, or information and resource integration, to the surge capacity of the Coast Guard in response to a catastrophic incident;
 (5)review of the impacts of a surge of the Coast Guard in response to a catastrophic incident on the capacity of the Coast Guard to perform its statutory missions;
 (6)review of the capability of the Coast Guard to surge in response to concurrent or subsequent catastrophic incidents; and
 (7)review and description of existing voluntary and involuntary deployments of Coast Guard personnel and assets in support of U.S. Customs and Border Protection response to a national emergency (as defined in Presidential Proclamation 9844) on the surge capacity of the Coast Guard in the event of a catastrophic incident.
 (c)DefinitionsIn this section, the terms catastrophic incident and surge capacity have the meaning given such terms in section 602 of the Post-Katrina Emergency Management Reform Act of 2006 (6 U.S.C. 701).
					274.Comptroller General of the United States review and report on the marine inspections program of the
			 Coast Guard
 (a)GAO reportNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report setting forth the results of a comprehensive review, conducted by the Comptroller General for purposes of the report, on the marine inspections program of the Coast Guard, including the findings, and any recommendations for improvement of the program, of the Comptroller General.
 (b)Required elements of reviewThe review required under subsection (a) shall include— (1)analysis of the demand for marine inspectors;
 (2)identification of the number of fully qualified marine inspectors; (3)determination of whether the number of marine inspectors identified in paragraph (2) is sufficient to meet the demand described in paragraph (1);
 (4)review of the enlisted marine inspector workforce compared to the civilian marine inspector workforce and whether there is any discernable distinction or impact between such workforces in the performance of the marine safety mission;
 (5)evaluation of the training continuum of marine inspectors; and (6)description and review of what actions, if any, the Coast Guard is taking to adapt to the current rise in United States export of crude oil and other fuels, such as implementing a safety inspection regime for barges.
						275.Comptroller General of the United States review and report on the information technology program of
			 the Coast Guard
 (a)GAO reportNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report setting forth the results of a comprehensive review, conducted by the Comptroller General for purposes of the report, on the information technology program of the Coast Guard, including the findings, and any recommendations for improvement of the program, of the Comptroller General.
 (b)Required elements of reviewThe review required under subsection (a) shall include— (1)analysis of how the Coast Guard manages its information technology program, including information technology acquisitions, to meet its various mission needs and reporting requirements;
 (2)analysis of the adequacy of the physical information technology infrastructure within Coast Guard Districts, including network infrastructure, for meeting mission needs and reporting requirements;
 (2)(3) analysis of whether and, if so, how the Coast Guard— (A)identifies and satisfies any knowledge and skill requirements; and
 (B)recruits, trains, and develops its information technology personnel; and (3)(4) analysis of whether and, if so, how the Coast Guard separates information technology from operational technology for cybersecurity purposes.
						276.Comptroller General of the United States study and report on access to health care by members of
			 the Coast Guard and dependents
					(a)Study
 (1)In generalThe Comptroller General of the United States shall conduct a study that examines access to, experience with, and needs under the TRICARE program of members of the Coast Guard and their dependents.
 (2)ElementsThe study conducted under paragraph (1) shall analyze the following: (A)The record of the TRICARE program in meeting the standards for care for primary and specialty care for members of the Coast Guard and dependents of those members, including members stationed in remote units.
 (B)The accuracy and update periodicity of lists of providers under the TRICARE program in areas serving Coast Guard families.
 (C)The wait times under the TRICARE program for appointments, specialty care, and referrals for members of the Coast Guard and dependents of those members.
 (D)The availability of providers under the TRICARE program in remote locations, including providers for mental health, juvenile specialty care, dental, and female health.
 (E)The access of members of the Coast Guard and dependents of those members to services under the TRICARE program in comparison to the access to such services by personnel of the Department of Defense and dependents of such personnel.
 (F)The liaison assistance between members of the Coast Guard and dependents of those members and the TRICARE program provided by the Coast Guard in comparison to such assistance provided by the Department of Defense.
 (G)How delayed access to care, timeliness of care, and distance traveled to care may impact personnel readiness of members of the Coast Guard.
 (H)The regions particularly impacted by lack of access to care and recommendations to address those access issues.
 (b)ReportNot later than 1 year after the date of the enactment of this Act, the Comptroller General shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report containing the findings, conclusions, and recommendations to improve access to quality, timely, and effective health care for members of the Coast Guard and dependents of those members from the study required under subsection (a).
 (c)DefinitionsIn this section, the terms dependent and TRICARE program have the meanings given those terms in section 1072 of title 10, United States Code. 277.Comptroller General of the United States study and report on medical staffing standards and needs for the Coast Guard (a)Study (1)In generalThe Comptroller General of the United States shall conduct a study that examines the health care system of the Coast Guard.
 (2)ElementsThe study conducted under paragraph (1) shall analyze the following: (A)The billets in clinics of the Coast Guard, whether for personnel of the Coast Guard or otherwise, including the number of billets, vacancies, and length of vacancies.
 (B)The wait times for patients to attain an appointment for urgent care, routine physician care, and dental care.
 (C)The impact of billet vacancies on such wait times. (D)The ability of the Coast Guard to use other medical personnel of the Department of Defense, including physicians and physician assistants, to fill provider vacancies for the Coast Guard.
 (E)The barriers, if any, to improving coordination and access to physicians within the health care system of the Department of Defense.
 (F)The accessibility and availability of behavioral health medical personnel at clinics of the Coast Guard, including personnel available for family counseling, therapy, and other needs.
 (G)The staffing models of clinics of the Coast Guard, including recommendations to modernize those models.
 (H)The locations and needs of Coast Guard units with or without clinics. (I)How access to care models for members of the Coast Guard are managed, including models with respect to the time and distance traveled to receive care, the cost of that travel, and alternate options to secure care quickly and efficiently for members serving in units without a clinic.
							(b)Report
 (1)In generalNot later than 1 year after the date of the enactment of this Act, the Comptroller General shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report containing the findings, conclusions, and recommendations from the study required under subsection (a).
 (2)ElementsThe report submitted under paragraph (1) shall include the following: (A)Recommendations for medical staffing standards for the Coast Guard, including recommendations for health service technicians, flight surgeons, physician assistants, dentists, dental hygienists, family advocate services, pharmacists, and administrators.
 (B)An identification of the number of members of the Coast Guard and types of units of the Coast Guard serviced by the health care system of the Coast Guard.
 (C)An assessment of the ability of the Coast Guard to conduct medical support at outlying units, including remote units.
 (D)An assessment of the capacity of the Coast Guard to support surge operations using historical data from the 10-year period preceding the date of the report.
 (E)An assessment of the impact to operations of the Coast Guard by extended wait times or travel times to receive care or other issues identified by the report.
							278.Comptroller General of the United States study and report on vertical evacuation for tsunamis at
			 Coast Guard Station Grays Harbor, Washington
					(a)Study
 (1)In generalThe Comptroller General of the United States shall conduct a study that examines the potential use, in the event of a Cascadia subduction zone event, of a vertical evacuation of Coast Guard personnel stationed at United States Coast Guard Station Grays Harbor, Washington, and the dependents of such Coast Guard personnel housed in Coast Guard housing.
 (2)ElementsThe study required under paragraph (1) shall analyze the following: (A)The number of such personnel and dependents to be evacuated.
 (B)The resources available to conduct an evacuation, and the feasibility of a successful evacuation in a case in which inundation maps and timelines are available.
 (C)With the resources available, the amount of time needed to evacuate such personnel and dependents. (D)Any resource that is otherwise available within a reasonable walking distance to Station Grays Harbor and Coast Guard housing for Station Grays Harbor.
 (E)The benefit to the surrounding community of such a vertical evacuation. (F)The interoperability of the tsunami warning system with the Coast Guard communication systems at Station Grays Harbor and Coast Guard housing for Station Grays Harbor.
 (G)Current interagency coordination and communication policies in place for emergency responders to address a Cascadia subduction zone event.
 (b)ReportNot later than 1 year after the date of the enactment of this Act, the Comptroller General shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report containing the findings, conclusions, and recommendations, if any, from the study required under subsection (a).
					EOther Matters
				291.Technical corrections
 (a)Maritime transportation systemSection 312(b)(4) of title 14, United States Code, is amended by striking marine transportation system and inserting maritime transportation system. (b)Common appropriations structure (1)Prospective payment of funds necessary to provide medical careSection 506 of title 14, United States Code, is amended—
 (A)in subsection (a)(1), by inserting as established under chapter 56 of title 10 after Medicare-Eligible Retiree Health Care Fund; and (B)in subsection (b)(1), by striking operating expenses and inserting operations and support.
 (2)Use of certain appropriated fundsSection 903 of title 14, United States Code, is amended— (A)in subsection (a), by striking acquisition, construction, and improvement of facilities, for research, development, test, and evaluation; and for the alteration of bridges over the navigable waters and inserting procurement, construction, and improvement of facilities and for research and development; and
 (B)in subsection (d)(1), amended by section 241(b)(1), by striking operating expenses and inserting operations and support. (3)Disposition of infrastructure related to e-loranSection 914(c)(2)(A) of title 14, United States Code, is amended by striking Environmental Compliance and Restoration and inserting Operations and Support.
 (4)Confidential investigative expensesSection 944 of title 14, United States Code, is amended— (A)by striking necessary expenses for the operation and inserting the operations and support; and
 (B)by striking his each place it appears and inserting the Commandant's. (5)Procurement of personnelSection 2701 of title 14, United States Code, is amended—
 (A)by striking operating expenses and inserting operations and support; (B)by striking but not limited to; and
 (C)by striking in order. (6)Requirement for prior authorization of appropriationsSection 4901 of title 14, United States Code, is amended—
 (A)in paragraph (1), by striking maintenance and inserting support; (B)in paragraph (2), by striking acquisition and inserting procurement;
 (C)by striking paragraphs (3), (4), and (6); (D)by redesignating paragraph (5) as paragraph (3); and
 (E)in paragraph (3), as redesignated by subparagraph (D), by striking research, development, test, and evaluation and inserting research and development.. (c)Mission need statement (1)In generalSection 1110 of title 14, United States Code—
 (A)is transferred to appear after section 5108 of such title; and (B)is redesignated as section 5109.
							(2)Analyses
 (A)Analysis for chapter 11The analysis for chapter 11 of title 14, United States Code, is amended by striking the item relating to section 1110.
 (B)Analysis for chapter 51The analysis for chapter 51 of title 14, United States Code, is amended by adding at the end the following:
								5109. Mission need statement..
 (3)Repeal of superseded requirementSection 401 of the Coast Guard Authorization Act of 2010 (Public Law 111–281) is amended by striking subsection (e).
						IIIMaritime
 301.Electronic charts; equivalencySection 3105 of title 46, United States Code, is amended by adding at the end the following:
				
					(c)Equivalency between paper charts and electronic charts
 (1)In generalUntil the date that final regulations are published under subsection (a)—
 (A)a covered vessel equipped with and operating electronic navigational charts produced by a government hydrographic office and that conform to a standard acceptable to the Secretary of the department in which the Coast Guard is operating shall be deemed in compliance with any requirement under title 33 or title 46, Code of Federal Regulations, to have a chart, marine chart, or map on board the covered vessel; and
 (B)the Secretary of the department in which the Coast Guard is operating may allow a covered vessel that operates solely within the baseline of the territorial sea of the United States (as described in Presidential Proclamation No. 5928 of December 27, 1988 (43 U.S.C. 1331 note)) to utilize a software-based, platform-independent electronic chart system that is capable of displaying electronic navigational charts with necessary scale and detail to ensure safe navigation for the intended voyage.
							(2)Covered
 vessel definedIn this subsection, the term covered vessel means a vessel described in subparagraph (A), (B), (C), or (D) of subsection (a)(1).. 
 302.Common appropriation structureSections 3317(b), 7504, 80301(c), and 80505(b)(3) of title 46, United States Code, are each amended by striking operating expenses and inserting operations and support.
 303.Alternate safety compliance program exception for certain vesselsSection 4503a of title 46, United States Code, is amended— (1)by redesignating subsections (d) through (f) as subsections (e) through (g), respectively; and
 (2)by inserting after subsection (c) the following:  (d)Subsection (a) shall not apply to a vessel that—
 (1)is 79 feet or less in length as listed on the vessel's certificate of documentation or certificate of number; and
 (2)is examined at dockside by the Secretary every 2 years upon the request of the owner and in accordance with section 4502(f)(2) of this title..
				304.License exemptions; repeal of obsolete provisions
 (a)Service under licenses issued without examinationSection 8303 of title 46, United States Code, and the item relating to that section in the analysis for chapter 83 of such title, are repealed.
 (b)Standards for tank vessels of the United StatesSection 9102 of title 46, United States Code, is amended— (1)by striking subsection (b); and
 (2)by striking (a) The Secretary and inserting The Secretary. (c)Conforming amendmentSection 14305(a)(10) of title 46, United States Code, is amended by striking sections 8303 and 8304 and inserting section 8304.
 305.Small passenger vessels and uninspected passenger vesselsSection 12121 of title 46, United States Code, is amended—
 (1)in subsection (a)(1), by striking subparagraphs (A) and (B) and inserting the following:
					
 (A)was built in the United States; (B)was not built in the United States and is at least 3 years old; or
 (C)if rebuilt, was rebuilt— (i)in the United States; or
 (ii)outside the United States at least 3 years before the certificate requested under subsection (b) would take effect.; and
 (2)in subsection (b), by inserting 12132, after 12113,.
 306.National Offshore Safety Advisory Committee; representationSection 15106(c)(3) of title 46, United States Code, is amended—
 (1)in subparagraph (C), by striking mineral and oil operations, including geophysical services and inserting operations;
 (2)in subparagraph (D), by striking exploration and recovery;
 (3)in subparagraph (E), by striking engaged in diving services related to offshore construction, inspection, and maintenance and inserting providing diving services to the offshore industry;
 (4)in subparagraph (F), by striking engaged in safety and training services related to offshore exploration and construction and inserting providing safety and training services to the offshore industry;
 (5)in subparagraph (G), by striking engaged in pipelaying services related to offshore construction and inserting providing subsea engineering, construction, or remotely operated vehicle support to the offshore industry;
 (6)in subparagraph (H), by striking mineral and energy; and (7)in subparagraph (J), by striking deepwater ports and inserting entities engaged in offshore oil exploration and production on the Outer Continental Shelf including adjacent to Alaska.
				307.National Maritime Transportation System Advisory Committee
 (a)In generalChapter 555 of title 46, United States Code, is amended by adding at the end the following:
					
						55502.National Maritime Transportation System Advisory
								Committee
 (a)EstablishmentThere is established a National Maritime Transportation System Advisory Committee (in this section referred to as the Committee).
 (b)FunctionThe Committee shall advise the Secretary of Transportation on matters relating to the United States maritime transportation system and its seamless integration with other segments of the transportation system, including the viability of the United States Merchant Marine.
							(c)Membership
 (1)In generalThe Committee shall consist of 25 27 members appointed by the Secretary of Transportation in accordance with this section and section 15109 (subject to paragraph (4)).
 (2)ExpertiseEach member of the Committee shall have particular expertise, knowledge, and experience in matters relating to the function of the Committee.
 (3)RepresentationMembers of the Committee shall be appointed as follows:
 (A)At least 1 member shall represent the Environmental Protection Agency.
 (B)At least 1 member shall represent the Department of Commerce.
 (C)At least 1 member shall represent the Army Corps of Engineers.
 (D)At least 1 member shall represent the Coast Guard.
 (E)At least 1 member shall represent U.S. Customs and Border Protection.
 (F)At least 1 member shall represent State and local governmental entities.
 (G)Additional members shall represent private sector entities that reflect a cross-section of maritime industries, including port and water stakeholders, academia, and labor representatives.
 (H)The Secretary of Transportation may appoint additional representatives from other Federal agencies as the Secretary considers appropriate.
 (4)Restrictions on members representing Federal agenciesMembers of the Committee that represent Federal agencies shall not— (A)comprise more than one-third of the total membership of the Committee or of any subcommittee therein; and
 (B)serve as the chair or co-chair of the Committee or of any subcommittee therein. (5)CompensationNotwithstanding section 15109(c) and paragraph (6), no member of the Committee may receive compensation for the performance of any duties of the Committee.
 (4)(6) AdministrationFor purposes of section 15109, the Committee shall be treated as a committee established under chapter 151, except that in applying such section to the Committee any reference in such section to the Secretary shall be deemed to be a reference to the Secretary of Transportation..
 (b)Treatment of existing committeeNotwithstanding any other provision of law— (1)an advisory committee that is substantially similar to the National Maritime Transportation System Advisory Committee established by section 55502 of title 46, United States Code, as added by subsection (a), and that was in force or in effect on the day before the date of the enactment of such section, including the charter, membership, and other aspects of such substantially similar advisory committee, may remain in force or in effect for the 2-year period beginning on the date of enactment of such section; and
 (2)during such 2-year period— (A)any requirement relating to the National Maritime Transportation System Advisory Committee established by such section shall be deemed satisfied by the substantially similar advisory committee; and
 (B)the enactment of this section, including the amendment made by subsection (a), shall not be the basis—
 (i)to deem, find, or declare such substantially similar advisory committee, including the charter, membership, and other aspects thereof, void, not in force, or not in effect;
 (ii)to suspend the activities of such substantially similar advisory committee; or (iii)to bar the members of such substantially similar advisory committee from a meeting.
 (c)Analysis for chapter 555The analysis for chapter 555 of title 46, United States Code, is amended by adding at the end the following:
					55502. National Maritime Transportation
								System Advisory Committee..
 (d)RepealSection 55603 of title 46, United States Code, and the item relating to that section in the analysis for chapter 556 of such title, are repealed.
 308.Security plans; reviewsSection 70103 of title 46, United States Code, is amended—
 (1)in subsection (b)(3), by inserting and updates thereto after Area Maritime Transportation Security Plans each place it appears; and
 (2)in subsection (c)(4), by inserting or update thereto after plan each place it appears.
 309.Ice patrol; paymentsSection 80301(c) of title 46, United States Code, as amended by section 302, is further amended by inserting and shall be available until expended before the period at the end.
 310.Great Lakes pilotage advisory committee extensionSection 9307(f)(1) of title 46, United States Code, is amended by striking 2020 and inserting 2027. 310.Great Lakes Pilotage Advisory CommitteeSection 9307 of title 46, United States Code, is amended—
 (1)in subsection (b)— (A)in paragraph (1), by striking seven and inserting 8; and
 (B)in paragraph (2)— (i)in subparagraph (B), by striking representing the interests of and inserting chosen from among nominations made by;
 (ii)in subparagraph (C), by striking representing the interests of Great Lakes ports and inserting chosen from among nominations made by Great Lakes port authorities and marine terminals; (iii)in subparagraph (D)—
 (I)by striking representing the interests of and inserting chosen from among nominations made by; and (II)by striking ; and and inserting a semicolon;
 (iv)by redesignating subparagraph (E) as subparagraph (F); (v)by inserting after subparagraph (D) the following:
							
 (F)one member chosen from among nominations made by Great Lakes maritime labor organizations; and; and (vi)in subparagraph (F), as so redesignated, by striking with a background in finance or accounting,; and
 (2)in subsection (f)(1), by striking 2020 and inserting 2030. 311.Report on liability limits applicable to the Coast GuardNot later than 180 days after the date of the enactment of this Act, the Commandant shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report setting forth the following:
 (1)A list of each liability limit to which the Coast Guard is currently subject, including the statutory or administration authority establishing such limit.
 (2)If the Commandant determines that any liability limit listed pursuant to paragraph (1) should be modified—
 (A)a description of the liability limit, as so modified; (B)a justification for such modification; and
 (C)a recommendation for legislative or administrative action to achieve such modification. 312.Authority to waive operator of self-propelled uninspected passenger vessel requirementsSection 8905 of title 46, United States Code, is amended by adding at the end the following:
				
 (c)After consultation with the Governor of Alaska and the State boating law administrator of Alaska, the Secretary may exempt an individual operating a self-propelled uninspected passenger vessel from the requirements of section 8903 of this title, if—
 (1)the individual only operates such vessel wholly within waters located in Alaska; and (2)such vessel is—
 (A)26 feet or less in length; and (B)carrying not more than 6 passengers..
			313.Towing vessel inspections; user fees
 (a)In generalNotwithstanding section 9701 of title 31, United States Code, and section 2110 of title 46, United States Code, the Commandant of the Coast Guard may, until the date described in subsection (b), charge an annual inspection fee to an owner or managing operator of a towing vessel who selects the Towing Safety Management System option under subchapter M of chapter I of title 46, Code of Federal Regulations (as in effect on the day before the date of enactment of this Act), for a towing vessel required to have a Certificate of Inspection under such subchapter.
 (b)Date describedThe date described in this subsection is the first day on which the Commandant of the Coast Guard has—
 (1)completed the review of towing safety management system fees required by section 815 of the Frank LoBiondo Coast Guard Authorization Act of 2018 (Public Law 115–282); and
 (2)promulgated regulations for annual inspection user fees for towing vessels required to have a Certificate of Inspection under subchapter M of chapter I of title 46, Code of Federal Regulations (as in effect on the day before the date of enactment of this Act).
					IVMiscellaneous
			401.Common appropriation structure
 (a)Oil Spill Liability Trust FundSection 1012(a)(5)(A) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(a)(5)(A)) is amended by striking operating expenses incurred by and inserting operations and support of.
 (b)Historic Light Station SalesSection 305106(b) of title 54, United States Code, is amended— (1)in paragraph (1)(B)(i), by striking Operating Expenses and inserting Operations and Support; and
 (2)in subsection (b)(2), by striking Operating Expense and inserting Operations and Support.
 (c)Bridge permitsSection 712(a)(2) of the Coast Guard and Maritime Transportation Act of 2012 (Public Law 112–213; 33 U.S.C. 491 prec. note) is amended by striking operating expenses and inserting operations and support.
 (d)ContractsSection 557(a) of the Consolidated and Further Continuing Appropriations Act, 2013 (Public Law 113–6; 14 U.S.C. 577 note) is amended by striking Acquisition and inserting Procurement.
 (e)Child development servicesSection 214(d)(1) of the Howard Coble Coast Guard and Maritime Transportation Act of 2014 (Public Law 113–281; 128 Stat. 3034) is amended by striking operating expenses and inserting operations and support.
				(f)Prospective
							payment of funds necessary To provide
			 medical
 careSection 506(b)(1) of title 14, United States Code, is amended by striking operating expenses and inserting operations and support.
 402.Improved employment assistanceSection 1143(a) of title 10, United States Code, is amended—
 (1)in subsection (a)— (A)in paragraph (2)—
 (i)in the matter preceding subparagraph (A), by inserting and the Secretary of Homeland Security with respect to the Coast Guard when it is not operating as a service in the Navy before shall; and
 (ii)in subparagraph (A), by striking Army, Navy, Air Force, and Marine Corps and inserting armed forces; and
 (B)in paragraph (3), by inserting and the Secretary of Homeland Security with respect to the Coast Guard when it is not operating as a service in the Navy before shall; and
 (2)in subsection (c)(2)(A)(ii), by striking in the case of members of the Army, Navy, Air Force, and Marine Corps, request the Department of Defense and inserting make a request to the applicable Secretary under subsection (a)(1).
				403.Unmanned maritime systems
				(a)Assessment
 (1)In generalThe Commandant shall regularly assess available unmanned maritime systems for potential use to support missions of the Coast Guard.
 (2)ConsultationThe Commandant shall make the assessment required under paragraph (1) after consultation with the Department of Defense, other Federal agencies, the academic sector, and developers and manufacturers of unmanned maritime systems.
					(b)Report
 (1)In generalNot later than 1 year after the date of enactment of this Act, and biennially thereafter, the Commandant shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the actual and potential effects of the use of available unmanned maritime systems on the mission effectiveness of the Coast Guard.
 (2)ContentsEach report submitted under paragraph (1) shall include the following:
 (A)An inventory of available unmanned maritime systems used by the Coast Guard, an overview of such usage, and a discussion of the mission effectiveness of such systems, including any benefits realized or risks or negative aspects of such usage.
 (B)A prioritized list of Coast Guard mission requirements that could be met with additional unmanned maritime systems, and the estimated costs of acquiring and operating such systems. This list should take into consideration interoperability with the current and future fleet of National Security Cutters, Fast Response Cutters, Offshore Patrol Cutters, Polar Security Cutters, and in-service legacy cutters such as the 270-foot, 210-foot, and 225-foot Buoy Tenders.
 (c)DefinitionsIn this section: (1)Unmanned maritime system (A)In generalThe term unmanned maritime system means a remotely operated or autonomous vehicle that—
 (i)is produced by the commercial sector;
 (ii)is designed to travel in the air, on or under the ocean surface, on land, or any combination thereof; and
 (iii)functions without an on-board human presence.
 (B)InclusionsThe term unmanned maritime system includes—
 (i)associated components, such as control and communications, data transmission, and processing systems;
 (ii)an unmanned undersea vehicle; (iii)an unmanned surface vehicle;
 (iv)an unmanned aerial vehicle; (v)an autonomous underwater vehicle;
 (vi)an autonomous surface vehicle; and (vii)an autonomous aerial vehicle.
 (2)Available unmanned maritime systemsThe term available unmanned maritime systems includes unmanned maritime systems that can be purchased commercially or are available to the Coast Guard in coordination with the Department of Defense or other Federal agency.
					404.Unmanned aircraft systems testing
 (a)Training areaThe Commandant shall carry out and update, as appropriate, a program for the use of a training area one or more training areas to facilitate the use of unmanned aircraft systems and small unmanned aircraft systems to support missions of the Coast Guard.
				(b)Designation of area
 (1)In generalNot later than 180 days after the date of enactment of this Act, the Commandant shall, as part of the program under subsection (a), designate an area for the training, testing, and development of unmanned aircraft systems and small unmanned aircraft systems.
 (2)ConsiderationsIn designating a training area under paragraph (1), the Commandant shall— (A)select an area that leverages the capabilities of the common test site for unmanned aircraft systems of the Department of Homeland Security; and
 (B)take into consideration all of the following attributes of the training area: (i)Direct over-water maritime access from the site.
 (ii)The availability of existing Coast Guard support facilities, including pier and dock space. (iii)Proximity to existing and available offshore Warning Area airspace for test and training.
 (iv)Existing facilities and infrastructure to support unmanned aircraft system-augmented, and small unmanned aircraft system-augmented, training, evaluations, and exercises.
 (v)Existing and appropriate Federal Aviation Administration flight authorizations for the area. (vi)Existing facilities with a proven track record of supporting unmanned aircraft systems and small unmanned aircraft systems flight operations.
 (c)DefinitionsIn this section— (1)the term existing means as of the date of enactment of this Act; and
 (2)the terms small unmanned aircraft and unmanned aircraft system have the meanings given those terms in section 44801 of title 49, United States Code. 405.Report of determination; technical correctionSection 105(f)(2) of the Pribilof Islands Transition Act (Public Law 106–562; 16 U.S.C. 1161 note) is amended by striking subsection (a) and inserting paragraph (1).
			406.Towing vessels operating outside the boundary line
 (a)DefinitionsIn this section— (1)the term Boundary Line has the meaning given the term in section 103 of title 46, United States Code;
 (2)the term Officer in Charge, Marine Inspection has the meaning given the term in section 3305(d)(4) of title 46, United States Code; and (3)the term Secretary means the Secretary of the Department in which the Coast Guard is operating.
 (b)Interim exemptionA towing vessel described in subsection (c) is exempt from any additional requirements of subtitle II of title 46, United States Code, and chapter I of title 33 and chapter I of title 46, Code of Federal Regulations (as in effect on the date of enactment of this Act), that would result solely from such vessel operating outside the Boundary Line, if—
 (1)the vessel is operating outside the Boundary Line solely to perform regular harbor assist operations;
 (2)the voyage of the vessel occurring outside of the Boundary Line— (A)is less than 12 hours in total duration;
 (B)originates and ends in the inspection zone of a single Officer in Charge, Marine Inspection; and (C)occurs no further than 10 nautical miles from the Boundary Line;
 (3)the vessel is approved for operations outside the Boundary Line by the Officer in Charge, Marine Inspection and the Coast Guard Marine Safety Center; and
 (4)the vessel has sufficient manning and lifesaving equipment for all persons on board, in accordance with part 15 and section 141.225 of title 46, Code of Federal Regulations (or any successor regulation).
 (c)ApplicabilityThis section applies to a towing vessel— (1)that is subject to inspection under chapter 33 of title 46, United States Code, and subchapter M of chapter I of title 46, Code of Federal Regulations (or any successor regulation);
 (2)with only Lakes, Bays, and Sounds or Rivers routes recorded on such vessel’s certificate of inspection under section 136.230 of title 46, Code of Federal Regulations (or any successor regulation); and
 (3)that is operating as a harbor assist vessel and regularly engaged in harbor assist operations, including the docking, undocking, mooring, unmooring, and escorting of vessels with limited maneuverability.
					(d)Safety
 (1)Safety restrictionsThe Officer in Charge, Marine Inspection for an inspection zone may restrict operations under the interim exemption provided under subsection (b) for safety purposes.
 (2)Comprehensive listsThe Officer in Charge, Marine Inspection for an inspection zone shall maintain a comprehensive list, updated periodically, of all towing vessels described in subsection (c) that operate in the inspection zone.
 (3)NotificationNot later than 24 hours prior to intended operations outside of the Boundary Line, a towing vessel exempted under subsection (b) shall notify the Office in Charge, Marine Inspection for the inspection zone of such operations. Such notification shall include—
 (A)the date, time, and length of voyage; (B)a crew list, with each crew member’s credentials and work hours; and
 (C)an attestation from the master of the towing vessel that the vessel has sufficient manning and lifesaving equipment for all persons on board.
 (e)BriefingNot later than 180 days after the date of enactment of this Act, the Commandant of the Coast Guard shall brief the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives regarding the following:
 (1)The impacts of the interim exemption provided under this section. (2)Any safety concerns regarding the expiration of such interim exemption.
 (3)Whether such interim exemption should be extended. (f)TerminationThe interim exemption provided under subsection (b) shall terminate on the date that is 2 years after the date of enactment of this Act.
 407.Repeal of Caribbean support tender authorizationSection 343 of the Maritime Transportation Security Act of 2002 (Public Law 107–295; 116 Stat. 2106) and the item relating to that section in section 1(b) of that Act, are repealed.
 408.FairwaysNot later than May 1, 2021, the Commandant shall conduct a review of navigation on the East Coast of the United States and submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the findings of the review, including any recommendations for new fairways on that coast to facilitate commerce.
			409.Nonoperating
						individuals
				(a)Definitions
 (1)In generalSection 2101 of title 46, United States Code, is amended—
 (A)by redesignating paragraphs (24) through (54) as paragraphs (25) through (55), respectively; and (B)by inserting after paragraph (23) the following:
							
 (24)nonoperating individual means an individual on a vessel who— (A)does not perform—
 (i)watchstanding, automated engine room duty watch, navigation, or personnel safety functions;
 (ii)cargo handling functions, including any activity relating to the loading or unloading of cargo, the operation of cargo-related equipment (whether or not integral to the vessel), and the handling of mooring lines on the dock when the vessel is made fast or let go;
 (iii)vessel maintenance, including any repairs that can be performed by the vessel’s crew or a riding gang member; or
 (iv)safety, security, or environmental protection activities directly related to the operation of the vessel and normally conducted by the vessel’s crew;
 (B)does not serve as part of the crew complement required under section 8101 of this title;
 (C)does not serve as a riding gang member; (D)is not a member of the steward’s department;
 (E)is not a citizen or temporary or permanent resident of a country designated by the United States as a sponsor of terrorism or any other country that the Secretary, in consultation with the Secretary of State and the heads of other appropriate United States agencies, determines to be a security threat to the United States; and
 (F)is not specifically exempted from the requirement to have a merchant mariner’s document under section 8701(a) of this title..
						(2)Conforming amendments
 (A)Section 3(3) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1802(3)), is amended by striking section 2101(30) and inserting section 2101.
 (B)Section 1992(d)(7) of title 18, United States Code, is amended by striking section 2101(31) and inserting section 2101(32). (C)Section 2113(3) of title 46, United States Code, is amended by striking section 2101(51)(A) and inserting section 2101(52)(A).
 (D)Section 3202(a)(1)(A) of title 46, United States Code, is amended by striking section 2101(29)(A) and inserting section 2101(30)(A). (E)Section 3507(k)(1) of title 46, United States Code, is amended by striking section 2101(31) and inserting section 2101.
 (F)Section 4105 of title 46, United States Code, is amended— (i)in each of subsections (b)(1) and (c), by striking section 2101(51) and inserting section 2101(52); and
 (ii)in subsection (d), by striking section 2101(51)(A) and inserting section 2101(52)(A). (G)Section 12119(a)(3) of title 46, United States Code, is amended by striking section 2101(26) and inserting section 2101.
 (H)Section 1131(a)(1)(E) of title 49, United States Code, is amended by striking section 2101(46) of title 46 and inserting section 116 of title 46. (b)Citizenship and navy reserve requirementsSection 8103(j) of title 46, United States Code, is amended—
 (1)in the subsection heading, by striking Riding gang member and inserting Riding gang member or nonoperating individual; and
 (2)by inserting or a nonoperating individual before the period.
					(c)Nonoperating
						individuals
 (1)In generalChapter 81 of title 46, United States Code, is amended— (A)by redesignating section 8107 as section 8108; and
 (B)by inserting after section 8106 the following:  8107.Nonoperating individuals (a)In generalThe owner or managing operator of a merchant vessel of the United States of at least 100 gross tons as measured under section 14502, or an alternate tonnage measured under section 14302 as prescribed by the Secretary under section 14104, shall—
 (1)ensure that— (A)each nonoperating individual on the vessel—
 (i)is a United States citizen or an alien lawfully admitted to the United States for permanent residence; or
 (ii)possesses— (I)a United States nonimmigrant visa for individuals desiring to enter the United States temporarily for business;
 (II)employment-related and personal identifying information; and
 (III)any other documentation required by the Secretary;
 (B)all required documentation for such individual is kept on the vessel and available for inspection by the Secretary; and
 (C)each nonoperating individual is identified on the vessel’s crew list;
 (2)ensure that— (A)each nonoperating individual possesses—
 (i)a merchant mariner’s document; (ii)a transportation security card issued under section 70105; or
 (iii)a current security clearance issued by a Federal agency; or
 (B)the employer of the nonoperating individual attests in a certificate to the owner or managing operator that—
 (i)the background of such individual has been examined and found to be free of any credible information indicating a material risk to the security of the vessel, the cargo of the vessel, the ports the vessel visits, or other individuals onboard the vessel;
 (ii)the examination under clause (i)—
 (I)with regard to an individual described in paragraph (1)(A)(i), met the requirements of section 70105(d)(2); or
 (II)with regard to an individual described in paragraph (1)(A)(ii), consisted of a check of relevant international databases and such other information that the Secretary considers relevant and reasonably available to the owner or managing operator in the individual’s country of citizenship and any other country in which the individual works, receives employment referrals, or resides; and
 (iii)the information derived from the examination under clause (i) is made available to the Secretary upon request;
 (3)ensure that each nonoperating individual of the vessel, while on board the vessel, is subject to the same random chemical testing and reporting regimes as crew members;
 (4)ensure that each such individual employed on the vessel receives basic safety familiarization and basic safety training approved by the Coast Guard as satisfying the requirements for such training under the International Convention on Standards of Training, Certification and Watchkeeping for Seafarers, done at London July 7, 1978;
 (5)prevent from boarding the vessel, or cause the removal from the vessel at the first available port, and disqualify from future service on board any other vessel owned or operated by that owner or operator, any nonoperating individual—
 (A)who has been convicted in any jurisdiction of an offense described in paragraph (2) or (3) of section 7703;
 (B)whose license, certificate of registry, or merchant mariner’s document has been suspended or revoked under section 7704; or
 (C)who otherwise constitutes a threat to the safety of the vessel;
 (6)ensure and certify to the Secretary that the vessel is in compliance with section 3304 and chapter 35, to the extent such section or chapter otherwise applies to the vessel; and
 (7)ensure that each nonoperating individual on board the vessel is employed under conditions that meet or exceed the minimum international standards of all applicable international labor conventions to which the United States is a party, including all of the merchant seamen protection and relief provided under United States law.
										(b)Work
											       
 restrictionsA nonoperating individual on board a vessel to which subsection (a) applies may not perform on board the vessel—
 (1)watchstanding, automated engine room duty watch, navigational, or personnel safety functions; (2)cargo handling functions, including any activity relating to the loading or unloading of cargo, the operation of cargo-related equipment (whether or not integral to the vessel), and the handling of mooring lines on the dock when the vessel is made fast or let go;
 (3)vessel maintenance, including any repairs that can be performed by the vessel’s crew or a riding gang member; or
 (4)safety, security, or environmental protection activities directly related to the operation of the vessel and normally conducted by the vessel’s crew.
 (c)RecordkeepingIn addition to the requirements of subsection (a), the owner or managing operator of a vessel to which subsection (a) applies shall ensure that all information necessary to ensure compliance with this section, as determined by the Secretary, is entered into the vessel’s official logbook required by chapter 113.
 (d)Civil penaltyA person violating this section is liable to the United States Government for a civil penalty of $1,250..
 (2)Analysis for chapter 81The analysis for chapter 81 of title 46, United States Code, is amended by striking the item relating to section 8107 and inserting the following:
						8107. Nonoperating
									individuals.8108. Use of force against
									piracy..
 (3)Conforming amendmentsTitle 46, United States Code, is amended— (A)in section 8701, by adding at the end the following:
							
 (e)This section shall not apply to an individual engaged, employed, or serving on board a vessel who is a nonoperating individual, as defined in section 8107 of this title.; and
 (B)in section 51705(4), by striking 46 U.S.C. 8107 note and inserting 46 U.S.C. 8108 note.
 409.Sense of Congress regarding the maritime industry of the United StatesIt is the sense of Congress that the maritime industry of the United States contributes to the Nation’s economic prosperity and national security.
 410.Abandoned seafarers fund amendmentsSection 11113 of title 46, United States Code, is amended— (1)in the matter preceding subparagraph (A) of subsection (a)(2), by striking may be appropriated and inserting shall be available without further appropriations and shall remain available until expended; and
 (2)in subsection (c)— (A)in the matter preceding subparagraph (A) of paragraph (1), by inserting plus a surcharge of 25 percent of such total amount, after seafarer,; and
 (B)by striking paragraph (4). 411.Conforming amendments: training; public safety personnelChapter 701 of title 46, United States Code, is amended—
 (1)in section 70107— (A)in subsection (a), by striking law enforcement agency personnel and inserting public safety personnel;
 (B)in the matter preceding subparagraph (A) of subsection (b)(8), by striking law enforcement personnel— and inserting public safety personnel—; and (C)in subsection (c)(2)(C), by striking law enforcement personnel and inserting public safety personnel; and
 (2)in section 70132— (A)in the matter preceding paragraph (1) of subsection (a), by striking law enforcement personnel— and inserting public safety personnel—;
 (B)in subsection (b), by striking law enforcement personnel each instance such term appears and inserting public safety personnel; and (C)by adding at the end the following:
						
 (d)Public safety personnel definedFor the purposes of this section, the term public safety personnel includes any Federal, State (or political subdivision thereof), territorial, or Tribal law enforcement officer, firefighter, or emergency response provider..
 412.Accident and incident notificationSubsection (c) of section 9 of the Pipeline Safety, Regulatory Certainty, and Job Creation Act of 2011 (Public Law 112–90; 125 Stat. 1912; 49 U.S.C. 60117 note) is repealed and shall be deemed not to have been enacted.
			413.Subrogated claims
 (a)In generalSection 1012(b) of the Oil Pollution Act of 1990 (33 U.S.C. 2712(b)) is amended— (1)by striking Fund.—The and inserting the following:
						
 Fund.—(1)In generalThe; and (2)by adding at the end the following:
						
 (2)SubrogationExcept for a guarantor claim pursuant to a defense under section 1016(f)(1), Fund compensation of any claim by an insurer or other indemnifier of a responsible party or injured third party is subject to the subrogated rights of that responsible party or third party to such compensation..
 (b)Effective dateThe amendments made by this section shall take effect 180 days following the date of enactment of this Act.
				414.Use of engine cut-off switch links
 (a)In generalChapter 43 of title 46, United States Code, is amended by adding at the end the following:  4313.Use of engine cut-off switch links (a)Use of engine cut-Off switch linksA person shall not operate a covered recreational vessel unless—
 (1)the person is wearing an engine cut-off switch link while operating above no-wake speed; and (2)the engine cut-off switch is equipped under the requirements of section 4312.
 (b)PenaltyA person that violates subsection (a) shall be subject to a civil penalty under section 4311 of this title not to exceed—
 (1)$100 for the first offense; (2)$250 for the second offense; and
 (3)$500 for any subsequent offense. (c)DefinitionsIn this section—
 (1)the term covered recreation vessel means a recreational vessel less than 26 feet overall in length, except such term shall not include any vessel—
 (A)whose main helm is installed within an enclosed cabin that would protect an operator from being thrown overboard should the operator be displaced from the helm;
 (B)with propulsion machinery developing static thrust of less than 115 pounds or 3 horsepower; or
 (C)without an engine cut-off switch installed under the requirements of section 4312; (2)the term engine cut-off switch means a mechanical or electronic device that is connected to propulsion machinery that will stop propulsion if—
 (A)the switch is not properly connected; or (B)the switch components are submerged in water or separated from the switch by a predetermined distance; and
 (3)the term engine cut-off switch link means the equipment attached to the recreational vessel operator that activates the engine cut-off switch..
 (b)Analysis for chapter 43The analysis for chapter 43 of title 46, United States Code, is amended by adding at the end the following:
					4313. Use of engine cut-off switch links..
				415.Equivalency authority
 (a)In generalSection 4305 of title 46, United States Code, is amended— (1)in the section heading, by adding and Equivalents after Exemptions;
 (2)by striking If the Secretary and inserting the following:  (a)ExemptionsIf the Secretary; and
 (3)by adding at the end the following:  (b)EquivalentsIf the Secretary considers that recreational vessel safety will not be adversely affected, the Secretary may accept a substitution for associated equipment performance or other safety standards for a recreational vessel as required by this chapter, if the substitution provides an equivalent level of safety.. 
 (b)Analysis for chapter 43The analysis for chapter 43 of title 46, United States Code, is amended by striking the item relating to section 4305 and inserting the following:
					4305. Exemptions and equivalents..
 416.Arctic PARS Native engagementThe Commandant shall— (1)engage directly with local coastal whaling and fishing communities in the Arctic region when conducting the Alaskan Arctic Coast Port Access Route Study, in accordance with chapter 700 of title 46, United States Code, and as described in the notice of study published in the Federal Register on December 21, 2018 (83 Fed. Reg. 65701); and
 (2)shall consider the concerns of the Arctic coastal community regarding any Alaskan Arctic Coast Port Access Route, including safety needs and concerns.
				417.Authorization of use of automatic identification systems devices to mark fishing equipment
 (a)DefinitionsIn this section— (1)the term Automatic Identification System has the meaning given the term in section 164.46(a) of title 33, Code of Federal Regulations, or any successor regulation;
 (2)the term Automatic Identification System device means a covered device that operates in radio frequencies assigned to the Automatic Identification System;
 (3)the term Commission means the Federal Communications Commission; and (4)the term covered device means a device used to mark fishing equipment.
 (b)Rulemaking requiredNot later than 180 days after the date of enactment of this Act, the Commission, in consultation with the Commandant, shall initiate a rulemaking proceeding to consider whether to authorize covered devices to operate in radio frequencies assigned to the Automatic Identification System.
 (c)ConsiderationsIn conducting the rulemaking under subsection (b), the Commission shall consider whether imposing requirements with respect to the manner in which Automatic Identification System devices are deployed and used would enable the authorization of covered devices to operate in radio frequencies assigned to the Automatic Identification System consistent with the core purpose of the Automatic Identification System to prevent maritime accidents.
				418.Direct hire authority for certain competitive service positions in the Department of Homeland
			 Security
 (a)Parallel direct hire authority for the Department of Homeland SecurityChapter 99 of title 5, United States Code, is amended by adding at the end the following:  9905a.Direct hire authority for certain personnel of the Department of Homeland Security (a)In generalThe Secretary of Homeland Security may appoint, without regard to the provisions of subchapter I of chapter 33 (other than sections 3303 and 3328 of such chapter), qualified candidates to any of the following positions in the competitive service in the Department of Homeland Security in support of the Coast Guard:
 (1)Any position involved with Department maintenance activities, including depot-level maintenance and repair.
 (2)Any position involved with cybersecurity. (3)Any individual in the acquisition workforce that manages any services contracts necessary to the operation and maintenance of programs of the Department.
 (4)Any science, technology, or engineering position in order to allow development of new systems and provide for the maintenance of legacy systems.
 (b)SunsetEffective on September 30, 2025, the authority provided under subsection (a) shall expire.. (b)Conforming and clerical amendments (1)Chapter headingThe heading of chapter 99 of such title is amended to read as follows:
						
							99Personnel authorities for Department of Defense and Department of Homeland Security.
 (2)Analysis for chapter 99The analysis for chapter 99 of such title is amended by adding at the end the following new item:
						9905a. Direct hire authority for certain personnel of the Department of Homeland Security..
 (3)Tables of chaptersThe tables of chapters at the beginning of title 5, United States Code, and at the beginning of part III of such title are each amended by striking the item relating to chapter 99 and inserting the following new item:
						99. Personnel Authorities for Department of Defense and Department of Homeland Security9901.
					419.National policy, performance evaluations, and research regarding vessel traffic service centers
 (a)In generalChapter 700 of title 46, United States Code, is amended— (1)by redesignating sections 70004 and 70005 as sections 70005 and 70006, respectively; and
 (2)by inserting after section 70003 the following:  70004.Vessel traffic service system (a)National policy (1)Establishment and update of national policy (A)Establishment of policyNot later than one year after the date of enactment of this section, the Secretary shall establish a national policy to be applied to all vessel traffic service centers and publish such policy in the Federal Register.
 (B)UpdateThe Secretary shall periodically update the national policy established under subparagraph (A) and publish such update in the Federal Register.
 (2)ElementsThe national policy established and updated under paragraph (1) shall include, at a minimum, the following:
 (A)Standardization of titles, roles, and responsibilities for all personnel assigned, working, or employed in a vessel traffic service center.
 (B)Standardization of organizational structure within vessel traffic service centers, to include supervisory and reporting chain and processes.
 (C)Establishment of directives for the application of authority provided to each vessel traffic service center, specifically with respect to directing or controlling vessel movement when such action is justified in the interest of safety.
 (D)Establishment of thresholds and measures for monitoring, informing, recommending, and directing vessel traffic.
 (E)Establishment of national procedures and protocols for vessel traffic management. (F)Standardization of training for all vessel traffic service directors, operators, and watchstanders.
 (G)Establishment of certification and competency evaluation for all vessel traffic service directors, operators, and watchstanders.
 (H)Establishment of standard operating language when communicating with vessel traffic users. (I)Establishment of data collection and archiving processes for vessel incidents and near-miss events.
										(3)Regional policies
 (A)DevelopmentThe captain of the port covered by a vessel traffic service center may develop and submit to the Secretary regional policies in addition to the national policy established and updated under paragraph (1) to account for variances from that national policy with respect to local vessel traffic conditions and volume, geography, water body characteristics, waterway usage, and any additional factors that the captain considers appropriate.
 (B)Review and approval by secretaryNot later than 180 days after receiving regional policies under subparagraph (A)— (i)the Secretary shall review those regional policies; and
 (ii)the captain of the port concerned shall implement the policies that the Secretary approves.
 (C)Maintenance of policiesThe Secretary shall maintain a central depository for all regional policies approved under subparagraph (B).
										(b)Performance evaluation
 (1)In generalThe Secretary shall develop and implement a standard method for evaluating the performance of vessel traffic service centers.
 (2)ElementsThe standard method developed and implemented under paragraph (1) shall include, at a minimum, analysis and collection of data with respect to the following within a vessel traffic service area covered by each vessel traffic service center:
 (A)Volume of vessel traffic, categorized by type of vessel. (B)Total volume of flammable, combustible, or hazardous liquid cargo transported, categorized by vessel type.
 (C)Data on near-miss events. (D)Data on marine casualties.
 (E)Application by vessel traffic operators of traffic management authority during near-miss events and marine casualties.
 (F)Other additional methods as the Secretary considers appropriate. (3)Annual reportNot less frequently than annually, the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the evaluation conducted under paragraph (1) of the performance of vessel traffic service centers, including—
 (A)recommendations to improve safety and performance; and (B)data regarding marine casualties and near-miss events that have occurred during the period covered by the report.
										(c)Risk assessment program
 (1)In generalThe Secretary shall develop a continuous risk assessment program to evaluate and mitigate safety risks for each vessel traffic service area to improve safety and reduce the risks of oil and hazardous material discharge in navigable waters.
 (2)Method for assessmentThe Secretary, in coordination with State and Tribal governments, ports, nongovernmental organizations, and private citizens, shall develop a standard method for conducting risk assessments under paragraph (1) that includes the collection and management of all information necessary to identify and analyze potential hazardous navigational trends within a vessel traffic service area.
									(3)Information to be assessed
 (A)In generalThe Secretary shall ensure that a risk assessment conducted under paragraph (1) includes an assessment of the following:
 (i)Volume of vessel traffic, categorized by type of vessel. (ii)Total volume of flammable, combustible, or hazardous liquid cargo transported, categorized by vessel type.
 (iii)Data on near-miss events. (iv)Data on marine casualties.
 (v)Geographic locations for near-miss events and marine casualties, including latitude and longitude. (vi)Cyclical risk factors such as weather, seasonal water body currents, tides, bathymetry, and topography.
 (vii)Weather data, in coordination with the National Oceanic and Atmospheric Administration. (B)Information storage and management policiesThe Secretary shall retain all information collected under subparagraph (A) and ensure policies and procedures are in place to standardize the format in which that information is retained to facilitate statistical analysis of that information to calculate within a vessel traffic service area, at a minimum, the incident rate, intervention rate, and accident prevention rate.
 (C)International coordinationWith respect to vessel traffic service areas that cross international boundaries, the Secretary may work with international partners that have entered into bilateral or cooperative agreements with vessel traffic service centers to jointly manage those areas to collect, share, and analyze, at a minimum, information described in subparagraph (A) that is in the possession or control of the international partner.
										(4)Public availability
 (A)Assessments and informationIn accordance with section 552 of title 5, United States Code, the Secretary shall make any risk assessments conducted under paragraph (1) and any information collected under paragraph (3)(A) available to the public.
 (B)Information in possession or control of international partnersThe Secretary shall endeavor to work with international partners described in paragraph (3)(C) to enter into agreements to make information collected, shared, and analyzed under that paragraph available to the public.
										(d)Vessel traffic service training
									(1)Training program
 (A)In generalThe Secretary shall develop a comprehensive nationwide training program for all vessel traffic service directors, operators, and watchstanders.
 (B)Local variancesThe Secretary shall provide for such local variances to the program developed under subparagraph (A) as the Secretary considers appropriate.
 (C)ElementsThe comprehensive nationwide training program under subparagraph (A) and any variances to that program under subparagraph (B) shall include, at a minimum, the following:
 (i)Realistic vessel traffic scenarios to the maximum extent practicable that integrate— (I)the national policy developed under subsection (a);
 (II)international and inland navigation rules of the United States under the International Navigational Rules Act of 1977 (33 U.S.C. 1601 et seq.);
 (III)the application of vessel traffic authority; and (IV)communication with vessel traffic service users.
 (ii)Proficiency training with respect to use, interpretation, and integration of available data on vessel traffic service display systems such as radar, video video, and vessel automatic identification system feeds.
 (iii)Practical application of the international and inland navigation rules of the United States under the International Navigational Rules Act of 1977 (33 U.S.C. 1601 et seq.).
 (iv)Proficiency training with respect to the operation of radio communications equipment and any other applicable systems necessary to execute vessel traffic service authorities.
 (v)Incorporation of the Standard Maritime Marine Communication Phrases adopted by the International Maritime Organization by resolution on April 4, 2000, as amended and consolidated, or any successor resolution.
 (vi)Incorporation to the maximum extent possible of guidance and recommendations contained in vessel traffic services operator training, vessel traffic services supervisor training, or other relevant training set forth by the International Association of Marine Aids to Navigation and Lighthouse Authorities.
 (vii)A minimum number of hours of training for an individual to complete before the individual is qualified to fill a vessel traffic services position without supervision.
 (viii)Local area geographic and operational familiarization. (ix)Such additional components as the Secretary considers appropriate.
											(2)Standard competency qualification process
 (A)In generalThe Secretary shall develop a standard competency qualification process to be applied to all personnel assigned, employed, or working in a vessel traffic service center.
 (B)Application of processThe competency qualification process developed under subparagraph (A) shall include measurable thresholds for determining proficiency.
										(3)International and inland navigation rules test
 (A)In generalAll personnel assigned, employed, or working in a vessel traffic service center with responsibilities that include communicating, interacting, or directing vessels within a vessel traffic service area, as determined under the national policy developed under subsection (a), shall be required to pass a United States international and inland navigation rules test developed by the Secretary.
 (B)Elements of testThe Secretary shall determine the content and passing standard for the rules test developed under subparagraph (A).
 (C)Testing frequencyThe Secretary shall establish a frequency, not to exceed once every 5 years, for personnel described in subparagraph (A) to be required to pass the rules test developed under such subparagraph.
										(e)Research on vessel traffic
 (1)Vessel communicationThe Secretary shall conduct research, in consultation with subject matter experts identified by the Secretary, to develop more effective procedures for monitoring vessel communications on radio frequencies to identify and address unsafe situations in a vessel traffic service area. The Secretary shall consider data collected under subparagraphs (A) and (B) of subsection (c)(3).
									(2)Professional mariner representation
 (A)In generalThe Secretary shall conduct research, in consultation with local stakeholders and subject matter experts identified by the Secretary, to evaluate and determine the feasibility and benefits of representation by professional mariners on the vessel traffic service watchfloor at each vessel traffic service center.
 (B)ImplementationThe Secretary shall implement representation by professional mariners on the vessel traffic service watchfloor at those vessel traffic service centers for which it is determined feasible and beneficial pursuant to research conducted under subparagraph (A).
										(f)Working group
 (1)In generalThe Secretary shall establish a working group with regional stakeholders, industry subject matter experts, and representatives of the Radio Technical Commission for Maritime Services (or, if such Commission does not provide representatives, representatives of a similar organization selected by the Secretary) to carry out the following:
 (A)To evaluate, and provide recommendations to the Secretary regarding the implementation of, regulations, procedures, and equipment standards as necessary to improve and ensure broadcasted vessel automatic identification system data is accurate regarding the following, as applicable:
 (i)Navigation status. (ii)Radio call sign.
 (iii)Vessel name. (iv)Vessel type.
 (v)Vessel cargo. (vi)Vessel dimensions.
 (vii)Vessel tow size. (viii)Vessel tow configuration.
 (B)To develop recommended industry methods for reporting inaccuracies regarding the information listed in clauses (i) through (viii) of subparagraph (A).
										(2)Inclusion of identification system on certain vessels
 (A)In generalThe working group established under paragraph (1) shall evaluate and determine the practicability, economic cost, regulatory burden, and navigational benefit to outfitting vessels lacking independent means of propulsion that carry flammable, combustible, or hazardous liquid cargo with vessel automatic identification systems.
 (B)RegulationsBased on the evaluation under subparagraph (A), the Secretary shall prescribe such regulations as the Secretary considers appropriate to establish requirements relating to the outfitting of vessels described in such subparagraph with vessel automatic identification systems.
										(g)Periodic review of vessel traffic service needs
 (1)In generalBased on the performance evaluation conducted under subsection (b), the Secretary shall periodically review vessel traffic service areas to determine—
 (A)if there are any additional vessel traffic service needs in those areas; and (B)if a vessel traffic service area should be moved or modified.
 (2)Stakeholder inputIn conducting the periodic review under paragraph (1), the Secretary shall seek input from port and waterway stakeholders to identify areas of increased vessel conflicts or accidents that could benefit from the use of routing measures or vessel traffic service special areas to improve safety, port security, and environmental protection.
 (h)DefinitionsIn this section: (1)Hazardous liquid cargoThe term hazardous liquid cargo has the meaning given that term in regulations prescribed under section 5103 of title 49, United States Code.
 (2)Marine casualtyThe term marine casualty has the meaning given that term in regulations prescribed under section 6101(a) of title 46, United States Code.
 (3)Vessel traffic service areaThe term vessel traffic service area means an area specified in subpart C of part 161 of title 33, Code of Federal Regulations, or any successor regulation.
 (4)Vessel traffic service centerThe term vessel traffic service center means a center for the provision of vessel traffic services in a vessel traffic service area.. (b)Analysis for chapter 700The analysis for chapter 700 of title 46, United States Code, is amended by striking the items relating to sections 70004 and 70005 and inserting the following:
					70004. Vessel traffic service system.70005. Considerations by Secretary.70006. International agreements..
 (c)Conforming amendmentsChapter 700 of title 46, United States Code, as amended by this section, is further amended— (1)in section 70001(a)—
 (A)in the matter preceding paragraph (1), by striking 70004 and inserting 70005; and (B)in paragraph (1), by striking 70005 and inserting 70006; and
 (2)in the matter preceding paragraph (1) in section 70003(c), by striking 70004 and inserting 70005; (1)(3) in the matter preceding paragraph (1) of section 70005, as redesignated by subsection (a)(1), by striking and 70003 and inserting 70003, and 70004; and
 (2)(4) in section 70032, by inserting 70005, after 70004,. 420.Replacement vesselNotwithstanding section 208(g)(5) of the American Fisheries Act (16 U.S.C. 1851 note), a vessel described in section 208(e)(21) of such Act that is replaced under section 208(g) of such Act shall be subject to a sideboard restriction catch limit of zero metric tons in the Bering Sea and Aleutian Islands and in the Gulf of Alaska unless such vessel is also a replacement vessel described in section 679.4(o)(4) of title 50, Code of Federal Regulations (as in effect on the date of enactment of this Act), in which case such vessel shall not be eligible to be a catcher/processor under section 206(b)(2) of such Act.
			421.Limited indemnity provisions in standby oil spill response contracts
 (a)In generalSubject to subsection (b), a contract for the containment or removal of a discharge entered into by the President (or a delegate) under section 311(c) of the Federal Water Pollution Control Act (33 U.S.C. 1321(c)) shall contain a provision to indemnify a contractor for liabilities and expenses incidental to the containment or removal arising out of the performance of the contract that is substantially identical to the terms contained in subsections (d) through (h) of section H.4 of the contract offered by the Coast Guard in the solicitation numbered DTCG89–98–A–68F953 and dated November 17, 1998.
 (b)Source of fundsThe provision required under subsection (a) shall include a provision that the obligation to indemnify is limited to funds available in the Oil Spill Liability Trust Fund established by section 9509(a) of the Internal Revenue Code of 1986 at the time the claim for indemnity is made.
 (c)Applicability of exemptionsExcept as provided in the indemnity provisions described in subsection (a), nothing in a contract described in that subsection may create liability of the United States to a contractor for any act or omission for which the contractor is exempt from liability under section 311(c)(4) of the Federal Water Pollution Control Act (33 U.S.C. 1321(c)(4)).
				422.United States commercial space-based radio frequency maritime domain awareness testing and
			 evaluation program
 (a)Testing and evaluation programThe Secretary of the department in which the Coast Guard is operating shall carry out a testing and evaluation program of United States commercial space-based radio frequency geolocation and maritime domain awareness products and services to support the mission objectives of maritime enforcement by the Coast Guard and other components of the Coast Guard. The objectives of this testing and evaluation program shall include—
 (1)developing an understanding of how United States commercial space-based radio frequency data products can meet current and future mission requirements;
 (2)establishing how United States commercial space-based radio frequency data products should integrate into existing work flows; and
 (3)establishing how United States commercial space-based radio frequency data products could be integrated into analytics platforms.
 (b)ReportNot later than 240 days after the date of enactment of this Act, such Secretary shall prepare and submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the results of the testing and evaluation program under subsection (a), including recommendations on how the Coast Guard should fully exploit United States commercial space-based radio frequency data products to meet current and future mission requirements.
				423.Exemption of commercial fishing vessels operating in the Alaskan Region from the Global Marine
			 Distress and Safety Service requirements of the Federal Communications
			 Commission
 (a)DefinitionsIn this section— (1)the term Alaskan Region has the meaning given the term by the Secretary for purposes of this section; and
 (2)the term Secretary means the Secretary of the Department in which the Coast Guard is operating. (b)ExemptionSubject to subsection (c), the Federal Communications Commission shall exempt fishing vessels that primarily operate in the Alaskan Region, including fishing vessels that transit from States in the Pacific Northwest to conduct fishing operations in the Alaskan Region, from the requirements relating to carriage of VHF–DSC and MF–DSC equipment under subpart W of part 80 of title 47, Code of Federal Regulations, or any successor regulation.
 (c)Functional requirementsA fishing vessel exempted under subsection (b) shall— (1)be capable of transmitting ship-to-shore distress alerts using not fewer than 2 separate and independent systems, each using a different radio communication service;
 (2)be equipped with— (A)a VHF radiotelephone installation;
 (B)an MF or HF radiotelephone installation; (C)a Category 1, 406.0–406.1 MHz EPIRB meeting the requirements of section 80.1061 of title 47, Code of Federal Regulations, or any successor regulation;
 (D)a NAVTEX receiver meeting the requirements of section 80.1101(c)(1) of title 47, Code of Federal Regulations, or any successor regulation;
 (E)survival craft equipment meeting the requirements of section 80.1095 of title 47, Code of Federal Regulations, or any successor regulation; and
 (F)a Search and Rescue Transponder meeting the requirements of section 80.1101(c)(6) of title 47, Code of Federal Regulations, or any successor regulation; and
 (3)maintain a continuous watch on VHF Channel 16. (d)Definition of Alaskan RegionNot later than 30 days after the date of enactment of this Act, the Secretary shall define the term Alaskan Region for purposes of this section.
				424.Educational vessel
 (a)In generalNotwithstanding section 12112(a)(2) of title 46, United States Code, the Secretary of the department in which the Coast Guard is operating may issue a certificate of documentation with a coastwise endorsement for the vessel OLIVER HAZARD PERRY (IMO number 8775560; United States official number 1257224).
 (b)Termination of effectiveness of endorsementThe coastwise endorsement authorized under subsection (a) for the vessel OLIVER HAZARD PERRY (IMO number 8775560; United States official number 1257224) shall expire on the first date on which any of the following apply:
 (1)The vessel is sold to a person, including an entity, that is not related by ownership or control to the person, including an entity, that owned the vessel on the date of enactment of this Act.
 (2)The vessel is rebuilt and not rebuilt in the United States (as defined in section 12101(a) of title 46, United States Code).
 (3)The vessel is no longer operating in primary service as a sailing school vessel or an educational sailing vessel.
					425.Conveyance of Coast Guard real property at Point Spencer, Alaska
 (a)Remedial actionsSection 533 of the Coast Guard Authorization Act of 2016 (Public Law 114–120; 130 Stat. 74) is amended by adding at the end the following:
					
 (f)Remedial actionsFor purposes of the transfer of any Tract under this section— (1)any remedial actions required under section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)) may be completed by the United States Coast Guard after the date of that transfer; and
 (2)a deed entered into for that transfer shall contain a clause granting the United States Coast Guard access to the property in any case in which remedial action or corrective action is found to be necessary after the date of that transfer..
 (b)Effect on environmental complianceSection 534(a) of the Coast Guard Authorization Act of 2016 (42 U.S.C. 9620 note; Public Law 114–120) is amended—
 (1)by striking Nothing and inserting the following:  (1)In generalExcept as provided in paragraph (2), nothing; and
 (2)by adding at the end the following:  (2)Applicability after conveyancePrior to the date on which a Tract is conveyed under section 533, section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)) and any other applicable environmental law shall not apply with respect to any hazardous substance released on the applicable Tract..
					425.Conveyance of Coast Guard real property at Point Spencer, Alaska
 (a)Remedial actionsSection 533 of the Coast Guard Authorization Act of 2016 (Public Law 114–120; 130 Stat. 74) is amended by adding at the end the following:
					
 (f)Remedial actionsFor purposes of the conveyances of real property, land, and any improvements thereon, under this section, the remedial actions required under section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)) may be completed by the Coast Guard after the date of such conveyance and a deed entered into for such conveyance shall include a clause granting the Coast Guard access to the property in any case in which remedial action or corrective action is found to be necessary after the date of such conveyance..
 (b)ComplianceSection 534(a) of the Coast Guard Authorization Act of 2016 (42 U.S.C. 9620 note; Public Law 114–120) is amended—
 (1)by striking Nothing and inserting After the date on which the Secretary of the Interior conveys land under section 533, nothing; and (2)by inserting , with respect to contaminants on such land placed there prior to the date on which the land is conveyed before the period.
					426.Coast Guard shore infrastructure improvement
 (a)In generalNot later than December 31, 2020, the Commandant shall— (1)develop a plan to standardize Coast Guard facility condition assessments;
 (2)establish shore infrastructure performance goals, measures, and baselines to track the effectiveness of maintenance and repair investments and provide feedback on progress made;
 (3)develop a process to routinely align the Coast Guard shore infrastructure portfolio with mission needs, including disposing of unneeded assets;
 (4)establish guidance for planning boards to document inputs, deliberations, and project prioritization decisions for infrastructure maintenance projects;
 (5)employ models for Coast Guard infrastructure asset lines for— (A)predicting the outcome of investments in shore infrastructure;
 (B)analyzing tradeoffs; and (C)optimizing decisions among competing investments;
 (6)include in congressional budget requests and related reports supporting details on competing project alternatives and report tradeoffs; and
 (7)explore the development of real property management expertise in the Coast Guard work force, including members of the Senior Executive Service.
 (b)BriefingNot later than January 31, 2021, the Commandant shall brief the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives with respect to the status of the actions required under subsection (a).
				427.Coast Guard Arctic prioritization
 (a)FindingsCongress makes the following findings: (1)The strategic importance of the Arctic continues to increase as the United States and other countries recognize the military significance of the sea lanes and choke points within the region and understand the potential for power projection from the Arctic into multiple regions.
 (2)Russia and China have conducted military exercises together in the Arctic, have agreed to connect the Northern Sea Route, claimed by Russia, with China's Maritime Silk Road, and are working together in developing natural gas resources in the Arctic.
 (3)The economic significance of the Arctic continues to grow as countries around the globe begin to understand the potential for maritime transportation through, and economic and trade development in, the region.
 (4)Increases in human, maritime, and resource development activity in the Arctic region may create additional mission requirements for the Department of Defense and the Department of Homeland Security.
 (5)The increasing role of the United States in the Arctic has been highlighted in each of the last four National Defense Authorization Acts.
 (6)The United States Coast Guard Arctic Strategic Outlook released in April 2019 states, Demonstrating commitment to operational presence, Canada, Denmark, and Norway have made strategic investments in ice-capable patrol ships charged with national or homeland security missions. [The United States] is the only Arctic State that has not made similar investments in ice-capable surface maritime security assets. This limits the ability of the Coast Guard, and the Nation, to credibly uphold sovereignty or respond to contingencies in the Arctic..
 (b)Sense of CongressIt is the sense of Congress that— (1)the Arctic is a region of strategic importance to the national security interests of the United States, and the Coast Guard must better align its mission prioritization and development of capabilities to meet the growing array of challenges in the region;
 (2)the increasing freedom of navigation and expansion of activity in the Arctic must be met with an increasing show of Coast Guard forces capable of exerting influence through persistent presence;
 (3)Congress fully supports the needed and important re-capitalization of the fleet of cutters and aircraft of the Coast Guard, but, the Coast Guard must avoid overextending operational assets for remote international missions at the cost of dedicated focus on this domestic area of responsibility with significant international interest and activity; and
 (4)although some progress has been made to increase awareness of Arctic issues and to promote increased presence in the region, additional measures are needed to protect vital economic, environmental, and national security interests of the United States, and to show the commitment of the United States to this emerging strategic choke point of increasing great power competition.
 (c)Arctic definedIn this section, the term Arctic has the meaning given that term in section 112 of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4111).
 428.National Commercial Fishing Safety Advisory CommitteeSection 15102 of title 46, United States Code, is amended— (1)in subsection (b)—
 (A)in the matter preceding paragraph (1), by striking shall; (B)in paragraph (1)—
 (i)by striking advise and inserting shall advise and provide recommendations in writing to; and (ii)in subparagraph (E), by striking and after the semicolon;
 (C)in paragraph (2)— (i)by inserting shall before review; and
 (ii)by striking the period at the end and inserting a semicolon; and (D)by adding at the end the following:
						
 (3)shall review marine casualties and investigations of vessels covered by chapter 45 of this title and make recommendations to the Secretary to improve safety and reduce future vessel casualties;
 (4)shall submit recommendations on matters described in paragraphs (1), (2), and (3) to the Secretary and the Commandant of the Coast Guard in writing, and make those recommendations available on a publicly accessible website;
 (5)may submit any recommendations on matters described in paragraphs (1), (2), and (3) at any time and frequency as decided appropriate by the Committee;
 (6)may make available to Congress any information, advice, and recommendations that the Committee is authorized to give to the Secretary; and
 (7)shall meet at the call of the Secretary, who shall call such a meeting at least twice per year in person, and additional meetings as appropriate.;
 (2)in subsection (c), by adding at the end the following:  (4)Service (A)TermsEach member of the Committee—
 (i)shall serve a term of 3 years; and (ii)may serve not more than 3 terms.
 (B)Continued service after termWhen the term of a member of the Committee ends, the member may continue to serve as a member until a successor is appointed, but not for longer than 1 year after the end of the term.
 (C)VacancyIf a vacancy occurs in the membership of the Committee, the Secretary shall appoint a member to fill the remainder of the vacated term.
 (5)Failure to appointThe Secretary shall appoint Committee members not later than 60 days after the date of the application deadline.
 (6)RepresentativeThe Commandant of the Coast Guard shall, and the head of any other interested agency may, designate a representative to participate as an observer with the Committee. Such representatives shall, as appropriate, report to and advise the Committee on matters relating to vessels to which this chapter applies which are under the jurisdiction of their respective agencies. The Secretary’s designated representative shall act as executive secretary for the Committee and perform the duties set forth in section 10(c) of the Federal Advisory Committee Act (5 App. U.S.C.).
 (7)Committee consultationThe Committee shall seek expertise from the fishing industry, marine safety experts, the shipbuilding industry, and others as the Committee determines appropriate.
 (8)Advisory committeesThe Committee may establish standing or ad hoc committees as needed. (9)Outreach and recruitmentAt least once each year, the Secretary shall publish a notice in the Federal Register and in newspapers of general circulation in coastal areas soliciting nominations for membership on the Committee, and, after timely notice is published, appoint the members of the Committee. An individual may be appointed to a term as a member of the Committee more than once. The Secretary may not seek or use information concerning the political affiliation of individuals in making appointments to the Committee.
 (10)Technical assistanceThe Secretary shall provide technical assistance to the Committee if requested by a Committee member.; and
 (3)by adding at the end the following:  (d)Meetings (1)FrequencyThe Committee shall—
 (A)meet in person not less often than twice per year; and (B)hold additional meetings as needed.
 (2)Public noticeThe Secretary shall provide reasonable public notice of any meeting of the Committee, and publish such notice in the Federal Register and on a publicly available website.
 (3)QuorumA quorum of 10 of the 18 members is required to send any written recommendations from the meeting to the Secretary.
 (e)Actions of the SecretaryThe Secretary shall— (1)consult with the Committee before taking any significant action relating to the safe operation of vessels to which this chapter applies;
 (2)consider the information, advice, and recommendations of the Committee in consulting with other agencies and the public or in formulating policy regarding the safe operation of vessels to which this chapter applies;
 (3)make all recommendations made by the Committee under subsection (b) public within 30 days of receiving the recommendation from the Committee;
 (4)respond in writing to any recommendations made by the Committee under subsection (b) and provide reasoning for acceptance or rejection to all recommendations not later than 30 days after the date of receipt of the recommendation; and
 (5)make all responses in paragraph (4) available to the public not later than 30 days after the date of response.
 (f)Savings clauseNothing in subsection (b) shall preclude the Secretary from taking emergency action within the existing authorities of the Secretary to ensure safety and preservation of life at sea.
 (g)TransparencyMeeting minutes of the Committee shall be posted on a publicly available website not later than 2 weeks after a meeting concludes.
 (h)Applicability of FACASection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Committee.. 429.Oil pollution research and development programSection 7001 of the Oil Pollution Act of 1990 (33 U.S.C. 2761) is amended—
 (1)by redesignating subsections (c), (d), (e), and (f) as subsections (e), (f), (g), and (h), respectively;
 (2)by striking subsections (a) and (b) and inserting the following:  (a)DefinitionsIn this section—
 (1)the term Chair means the Chairperson of the Interagency Committee designated under subsection (c)(2); (2)the term Commandant means the Commandant of the Coast Guard;
 (3)the term institution of higher education means an institution of higher education, as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a));
 (4)the term Interagency Committee means the Interagency Coordinating Committee on Oil Pollution Research established under subsection (b);
 (5)the term Under Secretary means the Under Secretary of Commerce for Oceans and Atmosphere; and (6)the term Vice-Chair means the Vice-Chairperson of the Interagency Committee designated under subsection (c)(3).
							(b)Establishment of Interagency Coordinating Committee on Oil Pollution Research
 (1)EstablishmentThere is established an Interagency Coordinating Committee on Oil Pollution Research. (2)PurposeThe Interagency Committee shall coordinate a comprehensive program of oil pollution research, technology development, and demonstration among the Federal agencies, in cooperation and coordination with industry, 4-year institutions of higher education and research institutions, State governments, and other nations, as appropriate, and shall foster cost-effective research mechanisms, including the joint funding of research.
							(c)Membership
 (1)CompositionThe Interagency Committee shall be composed of— (A)at least 1 representative of the Coast Guard;
 (B)at least 1 representative of the National Oceanic and Atmospheric Administration; (C)at least 1 representative of the Environmental Protection Agency;
 (D)at least 1 representative of the Department of the Interior; (E)at least 1 representative of the Bureau of Safety and Environmental Enforcement;
 (F)at least 1 representative of the Bureau of Ocean Energy Management; (G)at least 1 representative of the United States Fish and Wildlife Service;
 (H)at least 1 representative of the Department of Energy; (I)at least 1 representative of the Pipeline and Hazardous Materials Safety Administration;
 (J)at least 1 representative of the Federal Emergency Management Agency; (K)at least 1 representative of the Navy;
 (L)at least 1 representative of the Army Corps of Engineers; (M)at least 1 representative of the United States Arctic Research Commission; and
 (N)at least 1 representative of each of such other Federal agencies as the President considers to be appropriate.
 (2)ChairpersonThe Commandant shall designate a Chairperson from among members of the Interagency Committee selected under paragraph (1)(A).
 (3)Vice-chairpersonThe Under Secretary shall designate a Vice-Chairperson from among members of the Interagency Committee selected under paragraph (1)(B).
							(4)Meetings
 (A)Quarterly meetingsAt a minimum, the members of the Interagency Committee shall meet once each quarter. (B)Public summariesAfter each meeting, a summary shall be made available by the Chair or Vice-Chair, as appropriate.
								(d)Duties of the Interagency Committee
 (1)ResearchThe Interagency Committee shall— (A)coordinate a comprehensive program of oil pollution research, technology development, and demonstration among the Federal agencies, in cooperation and coordination with industry, 4-year institutions of higher education and research institutions, State and tribal governments, and other nations, as appropriate; and
 (B)foster cost-effective research mechanisms, including the joint funding of research and the development of public-private partnerships for the purpose of expanding research.
								(2)Oil pollution research and technology plan
 (A)Implementation planNot later than 180 days after the date of enactment of the Coast Guard Authorization Act of 2019, the Interagency Committee shall submit to Congress a research plan to report on the state of oil discharge prevention and response capabilities that—
 (i)identifies current research programs conducted by Federal agencies, State and tribal governments, 4-year institutions of higher education, and corporate entities;
 (ii)assesses the current status of knowledge on oil pollution prevention, response, and mitigation technologies and effects of oil pollution on the environment;
 (iii)identifies significant oil pollution research gaps, including an assessment of major technological deficiencies in responses to past oil discharges;
 (iv)establishes national research priorities and goals for oil pollution technology development related to prevention, response, mitigation, and environmental effects;
 (v)assesses the research on the applicability and effectiveness of the prevention, response, and mitigation technologies to each class of oil;
 (vi)estimates the resources needed to conduct the oil pollution research and development program established pursuant to subsection (e), and timetables for completing research tasks;
 (vii)summarizes research on response equipment in varying environmental conditions, such as in currents, ice cover, and ice floes; and
 (viii)includes such other information or recommendations as the Interagency Committee determines to be appropriate.
									(B)Advice and guidance
 (i)National Academy of Sciences contractThe Chair, through the department in which the Coast Guard is operating, shall contract with the National Academy of Sciences to—
 (I)provide advice and guidance in the preparation and development of the research plan; (II)assess the adequacy of the plan as submitted, and submit a report to Congress on the conclusions of such assessment; and
 (III)provide organization guidance regarding the implementation of the research plan, including delegation of topics and research among Federal agencies represented on the Interagency Committee.
 (ii)NIST advice and guidanceThe National Institute of Standards and Technology shall provide the Interagency Committee with advice and guidance on issues relating to quality assurance and standards measurements relating to its activities under this section.
 (C)10-year updatesNot later than 10 years after the date of enactment of the Coast Guard Authorization Act of 2019 and every 10 years thereafter, the Interagency Committee shall submit to Congress a research plan that updates the information contained in the previous research plan submitted under this subsection.;
 (3)in subsection (e), as redesignated by paragraph (1) of this section— (A)in paragraph (1), by inserting technology after research and;
 (B)in paragraph (2), in the matter preceding subparagraph (A)— (i)by striking this subsection and inserting paragraph (1); and
 (ii)by striking which are effective in preventing or mitigating oil discharges and which and inserting and methods that are effective in preventing, mitigating, or restoring damage from oil discharges and that;
 (C)in paragraph (4)(A)— (i)in the matter preceding clause (i), by striking oil discharges. Such program shall and inserting acute and chronic oil discharges on coastal and marine resources (including impacts on protected areas such as sanctuaries) and protected species, and such program shall;
 (ii)by redesignating clauses (iii) and (iv) as clauses (iv) and (v), respectively; (iii)by inserting after clause (ii) the following:
							
 (iii)Research to understand and quantify the effects of sublethal impacts of oil discharge on living natural marine resources, including impacts on pelagic fish species, marine mammals, and commercially and recreationally targeted fish and shellfish species.; and
 (iv)by inserting after clause (v), as redesignated by subclause (II) clause (ii) of this subparagraph, the following:
							
 (vi)Research to understand the long-term effects of major oil discharges and the long-term effects of smaller endemic oil discharges.
 (vii)Potential impacts on ecosystems, habitat, and wildlife from the additional toxicity, heavy metal concentrations, and increased corrosiveness of mixed crude, such as diluted bitumen crude.
 (viii)Methods to restore and rehabilitate natural resources and ecosystem functions damaged by oil discharges.;
 (D)by striking paragraph (7) and inserting the following:  (7)Simulated environmental testing (A)In generalAgencies represented on the Interagency Committee shall ensure the long-term use and operation of the Oil and Hazardous Materials Simulated Environmental Test Tank (OHMSETT) Research Center in New Jersey for oil pollution technology testing and evaluations.
 (B)Other testing facilitiesNothing in subparagraph (A) shall be construed as limiting the ability of the Interagency Committee to contract or partner with a facility or facilities other than the Center described in subparagraph (A) for the purpose of oil pollution technology testing and evaluations, provided such a facility or facilities have testing and evaluation capabilities equal to or greater than those of such Center.
								(B)(C) In-kind contributions
 (i)In generalThe Secretary of the Department in which the Coast Guard is operating and the Administrator of the Environmental Protection Agency may accept donations of crude oil and crude oil product samples in the form of in-kind contributions for use by the Federal Government for product testing, research and development, and for other purposes as the Secretary and the Administrator determine appropriate.
 (ii)Use of donated oilOil accepted under clause (i) may be used directly by the Secretary and shall be provided to other Federal agencies or departments through interagency agreements to carry out the purposes of this Act.; 
 (E)in paragraph (8)— (i)in subparagraph (A), by striking subsection (b) and inserting subsection (d); and
 (ii)in subparagraph (D)(iii), by striking subsection (b)(1)(F) and inserting subsection (d); and (F)in paragraph (10)—
 (i)by striking agencies represented on the Interagency Committee and inserting Under Secretary; (ii)by inserting States, tribes, after research institutions,; and
 (iii)by striking subsection (b) and inserting subsection (d); (4)in subsection (f), as redesignated by paragraph (1) of this section, by striking subsection (b) and inserting subsection (d);
 (5)in subsection (g), as redesignated by paragraph (1) of this section, by striking Chairman of the Interagency Committee and inserting Chair; and (6)in subsection (h), as redesignated by paragraph (1) of this section, by striking subsection (c)(8) each place the term appears and inserting subsection (e)(8).
				430.Medical standards
 (a)In generalChapter 35 of title 46, United States Code, is amended by adding at the end the following:  3509.Medical standardsThe owner of a vessel to which section 3507 applies shall ensure that—
 (1)a physician is always present and available to treat any passengers who may be on board the vessel in the event of an emergency situation; and
 (2)the vessel is in compliance with the Health Care Guidelines for Cruise Ship Medical Facilities established by the American College of Emergency Physicians..
 (b)Technical amendmentThe analysis for chapter 35 of title 46, United States Code, is amended by adding at the end the following:
					3509. Medical standards..
 431.Northern Michigan oil spill response planningNotwithstanding any other provision of law, not later than 180 days after the date of enactment of this Act, the Secretary of the department in which the Coast Guard is operating, in consultation with the Administrator of the Environmental Protection Agency, shall update the Northern Michigan Area Contingency Plan to include a worst-case discharge from an onshore pipeline in adverse weather conditions, including significant wave height conditions and ice-covered conditions.
			432.Land-based unmanned aircraft system program of the Coast Guard
 (a)Funding for certain enhanced capabilitiesSection 319 of title 14, United States Code, is amended by adding at the end the following new subsection:
					
 (c)Funding for certain enhanced capabilitiesIn each of fiscal years 2020 and 2021, the Commandant may provide additional funding of $5,000,000 for additional long-range maritime patrol aircraft (MPA), acquired through full and open competition.
						.
				(b)Report on use of unmanned aircraft  systems for certain surveillance
 (1)Report requiredNot later than March 31, 2021, the Commandant shall submit to the appropriate committees of Congress a report setting forth an assessment of the feasibility and advisability of using unmanned aircraft systems (UAS) for surveillance of marine protected areas, the transit zone, and the Arctic in order to—
 (A)establish and maintain regular maritime domain awareness of such areas; (B)ensure appropriate response to illegal activities in such areas; and
 (C)collaborate with State, local, and tribal authorities, and international partners, in surveillance missions over their waters in such areas.
 (2)Appropriate committees of Congress definedIn this subsection, the term appropriate committees of Congress means— (A)the Committee on Commerce, Science, and Transportation and the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (B)the Committee on Transportation and Infrastructure and the Committee on Homeland Security of the House of Representatives.
						433.Prohibition on operation or procurement of foreign-made unmanned aircraft systems
 (a)Prohibition on agency operation or procurementThe Commandant may not operate or enter into or renew a contract for the procurement of—
 (1)a covered unmanned aircraft system that— (A)is manufactured in a covered foreign country or by an entity domiciled in a covered foreign country;
 (B)uses flight controllers, radios, data transmission devices, cameras, or gimbals manufactured in a covered foreign country or by an entity domiciled in a covered foreign country;
 (C)uses a ground control system or operating software developed in a covered foreign country or by an entity domiciled in a covered foreign country; or
 (D)uses network connectivity or data storage located in or administered by an entity domiciled in a covered foreign country; or
 (2)a system manufactured in a covered foreign country or by an entity domiciled in a covered foreign country for the detection or identification of covered unmanned aircraft systems.
					(b)Exemption
 (1)In generalThe Commandant is exempt from the restriction under subsection (a) if— (A)the operation or procurement is for the purposes of—
 (i)counter-UAS surrogate testing and training; or (ii)intelligence, electronic warfare, and information warfare operations, testing, analysis, and training; or
 (B)the Commandant receives a certification from the Coast Guard unit requesting to operate or procure an unmanned aircraft system otherwise restricted under subsection (a), which shall include supporting manufacturer information, that the unmanned aircraft system does not—
 (i)connect to the internet or an outside telecommunications service; (ii)connect to other devices or electronics, except as necessary to perform the mission; or
 (iii)perform any missions in support of classified information or that may threaten national security. (2)ExpirationThe authority under this subsection to operate or procure an unmanned aircraft system otherwise restricted under subsection (a) expires two years after the date of the enactment of this Act.
 (c)WaiverThe Commandant may waive the restriction under subsection (a) on a case by case basis by certifying in writing to the Department of Homeland Security and the relevant committees of jurisdiction that the operation or procurement is required in the national interest of the United States.
 (d)DefinitionsIn this section: (1)Covered foreign countryThe term covered foreign country means the People’s Republic of China.
 (2)Covered unmanned aircraft systemThe term covered unmanned aircraft system means an unmanned aircraft system and any related services and equipment.
 434.Voting requirementSection 305(i)(1)(G)(iv) of Public Law 94–265, as amended by section 416 of the Coast Guard Authorization of 2006 (Public Law 109–241), is amended to read as follows:
				
 (iv)Voting requirementThe panel may act only by the affirmative vote of at least 5 of its members, except that any decision made pursuant to the last sentence of subparagraph (C) shall require the unanimous vote of all 6 members of the panel..
			VFederal Maritime Commission
 501.Short titleThis title may be cited as the Federal Maritime Commission Authorization Act of 2019.
 502.Authorization of appropriationsSection 308 of title 46, United States Code, is amended by striking $28,012,310 for fiscal year 2018 and $28,544,543 for fiscal year 2019 and inserting $29,086,888 for fiscal year 2020 and $29,639,538 for fiscal year 2021.September 26, 2019Reported with amendments